EXHIBIT 10.17

 

ISDAâ

 

International Swaps and Derivatives Association, Inc.

 

2002 MASTER AGREEMENT

 

dated as of May 3, 2012

 

SUNTRUST BANK and FERRELGAS, L.P.

 

Have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this 2002 Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties or otherwise
effective for the purpose of confirming or evidencing those Transactions. This
2002 Master Agreement and the Schedule are together referred to as this “Master
Agreement.”

 

Accordingly, the parties agree as follows:—

 

1.                                      Interpretation

 

(a)           Definitions.  The terms defined in Section 14 and elsewhere in
this Master Agreement will have the meanings therein specified for the purpose
of this Master Agreement.

 

(b)           Inconsistency.  In the event of any inconsistency between the
provisions of the Schedule and the other provisions of this Master Agreement,
the Schedule will prevail. In the event of any inconsistency between the
provisions of any Confirmation and this Master Agreement, such Confirmation will
prevail for the purpose of the relevant Transaction.

 

(c)           Single Agreement.  All Transactions are entered into in reliance
on the fact that this Master Agreement and all Confirmations form a single
agreement between the parties (collectively referred to as this “Agreement”),
and the parties would not otherwise enter into any Transactions.

 

2.                                      Obligations

 

(a)                                 General Conditions.

 

(i)            Each party will make each payment or delivery specified in each
Confirmation to be made by it, subject to the other provisions of this
Agreement.

 

(ii)           Payments under this Agreement will be made on the due date for
value on that date in the place of the account specified in the relevant
Confirmation or otherwise pursuant to this Agreement, in freely transferable
funds and in the manner customary for payments in the required currency. Where
settlement is by delivery (that is, other than by payment), such delivery will
be made for receipt on the due date in the manner customary for the relevant
obligation unless otherwise specified in the relevant Confirmation or elsewhere
in this Agreement.

 

Copyright © 2002 by International Swaps and Derivatives Association, Inc.

 

--------------------------------------------------------------------------------


 

(iii)          Each obligation of each party under Section 2(a)(i) is subject to
(1) the condition precedent that no Event of Default or Potential Event of
Default with respect to the other party has occurred and is continuing, (2) the
condition precedent that no Early Termination Date in respect of the relevant
Transaction has occurred or been effectively designated and (3) each other
condition specified in this Agreement to be a condition precedent for the
purpose of this Section 2(a)(iii).

 

(b)           Change of Account.  Either party may change its account for
receiving a payment or delivery by giving notice to the other party at least
five Local Business Days prior to the Scheduled Settlement Date for the payment
or delivery to which such change applies unless such other party gives timely
notice of a reasonable objection to such change.

 

(c)           Netting of Payments.  If on any date amounts would otherwise be
payable:—

 

(i)                                     in the same currency; and

 

(ii)                                  in respect of the same Transaction,

 

by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by which the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.

 

The parties may elect in respect of two or more Transactions that a net amount
and payment obligation will be determined in respect of all amounts payable on
the same date in the same currency in respect of those Transactions, regardless
of whether such amounts are payable in respect of the same Transaction. The
election may be made in the Schedule or any Confirmation by specifying that
“Multiple Transaction Payment Netting” applies to the Transactions identified as
being subject to the election ( in which case clause (ii) above will not apply
to such Transactions). If Multiple Transaction Payment Netting is applicable to
Transactions, it will apply to those Transactions with effect from the starting
date specified in the Schedule or such Confirmation, or, if a starting date is
not specified in the Schedule or such Confirmation, the starting date otherwise
agreed by the parties in writing. This election may be made separately for
different groups of Transactions and will apply separately to each pairing of
Offices through which the parties make and receive payments or deliveries.

 

(d)                                 Deduction or Withholding for Tax.

 

(i)            Gross-Up.  All payments under this Agreement will be made without
any deduction or withholding for or on account of any Tax unless such deduction
or withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect. If a party is so
required to deduct or withhold, then that party (“X”) will:—

 

(1)                                 promptly notify the other party (“Y”) of
such requirement;

 

(2)           pay to the relevant authorities the full amount required to be
deducted or withheld (including the full amount required to be deducted or
withheld from any additional amount paid by X to Y under this Section 2(d))
promptly upon the earlier of determining that such deduction or withholding is
required or receiving notice that such amount has been assessed against Y;

 

(3)           promptly forward to Y an official receipt (or a certified copy),
or other documentation reasonably acceptable to Y, evidencing such payment to
such authorities; and

 

2

--------------------------------------------------------------------------------


 

(4)           if such Tax is an Indemnifiable Tax, pay to Y, in addition to the
payment to which Y is otherwise entitled under this Agreement, such additional
amount as is necessary to ensure that the net amount actually received by Y
(free and clear of Indemnifiable Taxes, whether assessed against X or Y) will
equal the full amount Y would have received had no such deduction or withholding
been required.  However, X will not be required to pay any additional amount to
Y to the extent that it would not be required to be paid but for:—

 

(A)          the failure by Y to comply with or perform any agreement contained
in Section 4(a)(i), 4(a)(iii) or 4(d); or

 

(B)          the failure of a representation made by Y pursuant to Section 3(f)
to be accurate and true unless such failure would not have occurred but for (I)
any action taken by a taxing authority, or brought in a court of competent
jurisdiction, after a Transaction is entered into (regardless of whether such
action is taken or brought with respect to a party to this Agreement) or (II) a
Change in Tax Law.

 

(ii)           Liability.  If:—

 

(1)           X is required by any applicable law, as modified by the practice
of any relevant governmental revenue authority, to make any deduction or
withholding in respect of which X would not be required to pay an additional
amount to Y under Section 2(d)(i)(4);

 

(2)           X does not so deduct or withhold; and

 

(3)           a liability resulting from such Tax is assessed directly against
X,

 

then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).

 

3.             Representations

 

Each party makes the representations contained in Sections 3(a), 3(b), 3(c),
3(e) and 3(f) and, if specified in the Schedule as applying, 3(g) to the other
party (which representations will be deemed to be repeated by each party on each
date on which a Transaction is entered into and, in the case of the
representations in Section 3(f), at all times until the termination of this
Agreement).  If any “Additional Representation” is specified in the Schedule or
any Confirmation as applying, the party or parties specified for such Additional
Representation will make and, if applicable, be deemed to repeat such Additional
Representation at the time or times specified for such Additional
Representation.

 

(a)           Basic Representations.

 

(i)            Status.  It is duly organised and validly existing under the laws
of the jurisdiction of its organisation or incorporation and, if relevant under
such laws, in good standing;

 

(ii)           Powers.  It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorise such execution,
delivery and performance;

 

3

--------------------------------------------------------------------------------


 

(iii)          No Violation or Conflict.  Such execution, delivery and
performance do not violate or conflict with any law applicable to it, any
provision of its constitutional documents, any order or judgment of any court or
other agency of government applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets;

 

(iv)          Consents.  All governmental and other consents that are required
to have been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and

 

(v)           Obligations Binding.  Its obligations under this Agreement and any
Credit Support Document to which it is a party constitute its legal, valid and
binding obligations, enforceable in accordance with their respective terms
(subject to applicable bankruptcy, reorganisation, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

 

(b)           Absence of Certain Events.  No Event of Default or Potential Event
of Default or, to its knowledge, Termination Event with respect to it has
occurred and is continuing and no such event or circumstance would occur as a
result of its entering into or performing its obligations under this Agreement
or any Credit Support Document to which it is a party.

 

(c)           Absence of Litigation.  There is not pending or, to its knowledge,
threatened against it or any of its Credit Support Providers or any of its
applicable Specified Entities any action, suit or proceeding at law or in equity
or before any court, tribunal, governmental body, agency or official or any
arbitrator that is likely to affect the legality, validity or enforceability
against it of this Agreement or any Credit Support Document to which it is a
party or its ability to perform its obligations under this Agreement or such
Credit Support Document.

 

(d)           Accuracy of Specified Information.  All applicable information
that is furnished in writing by or on behalf of it to the other party and is
identified for the purpose of this Section 3(d) in the Schedule is, as of the
date of the information, true, accurate and complete in every material respect.

 

(e)           Payer Tax Representation.  Each representation specified in the
Schedule as being made by it for the purpose of this Section 3(e) is accurate
and true.

 

(f)            Payee Tax Representations.  Each representation specified in the
Schedule as being made by it for the purpose of this Section 3(f) is accurate
and true.

 

(g)           No Agency.  It is entering into this Agreement, including each
Transaction, as principal and not as agent of any person or entity.

 

4.             Agreements

 

Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:—

 

(a)           Furnish Specified Information.  It will deliver to the other party
or, in certain cases under clause (iii) below, to such government or taxing
authority as the other party reasonably directs:—

 

(i)            any forms, documents or certificates relating to taxation
specified in the Schedule or any Confirmation;

 

(ii)           any other documents specified in the Schedule or any
Confirmation; and

 

4

--------------------------------------------------------------------------------


 

(iii)          upon reasonable demand by such other party, any form or document
that may be required or reasonably requested in writing in order to allow such
other party or its Credit Support Provider to make a payment under this
Agreement or any applicable Credit Support Document without any deduction or
withholding for or on account of any Tax or with such deduction or withholding
at a reduced rate (so long as the completion, execution or submission of such
form or document would not materially prejudice the legal or commercial position
of the party in receipt of such demand), with any such form or document to be
accurate and completed in a manner reasonably satisfactory to such other party
and to be executed and to be delivered with any reasonably required
certification,

 

in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.

 

(b)           Maintain Authorisations.  It will use all reasonable efforts to
maintain in full force and effect all consents of any governmental or other
authority that are required to be obtained by it with respect to this Agreement
or any Credit Support Document to which it is a party and will use all
reasonable efforts to obtain any that may become necessary in the future.

 

(c)           Comply with Laws.  It will comply in all material respects with
all applicable laws and orders to which it may be subject if failure so to
comply would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.

 

(d)           Tax Agreement.  It will give notice of any failure of a
representation made by it under Section 3(f) to be accurate and true promptly
upon learning of such failure.

 

(e)           Payment of Stamp Tax.  Subject to Section 11, it will pay any
Stamp Tax levied or imposed upon it or in respect of its execution or
performance of this Agreement by a jurisdiction in which it is incorporated,
organised, managed and controlled, or considered to have its seat, or where an
Office through which it is acting for the purpose of this Agreement is located
(“Stamp Tax Jurisdiction”), and will indemnify the other party against any Stamp
Tax levied or imposed upon the other party or in respect of the other party’s
execution or performance of this Agreement by any such Stamp Tax Jurisdiction
which is not also a Stamp Tax Jurisdiction with respect to the other party.

 

5.                                      Events of Default and Termination Events

 

(a)           Events of Default.  The occurrence at any time with respect to a
party or, if applicable, any Credit Support Provider of such party or any
Specified Entity of such party of any of the following events constitutes
(subject to Sections 5(c) and 6(e)(iv)) an event of default (an “Event of
Default”) with respect to such party:—

 

(i)            Failure to Pay or Deliver.  Failure by the party to make, when
due, any payment under this Agreement or delivery under Section 2(a)(i) or
9(h)(i)(2) or (4) required to be made by it if such failure is not remedied on
or before the first Local Business Day in the case of any such payment or the
first Local Delivery Day in the case of any such delivery after, in each case,
notice of such failure is given to the party;

 

(ii)           Breach of Agreement; Repudiation of Agreement.

 

(1)           Failure by the party to comply with or perform any agreement or
obligation (other than an obligation to make any payment under this Agreement or
delivery under Section 2(a)(i) or 9(h)(i)(2) or (4) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied within 30 days after notice
of such failure is given to the party; or

 

(2)           the party disaffirms, disclaims, repudiates or rejects, in whole
or in part, or challenges the validity of, this Master Agreement, any
Confirmation executed and delivered by that party or any

 

5

--------------------------------------------------------------------------------


 

Transaction evidenced by such a Confirmation (or such action is taken by any
person or entity appointed or empowered to operate it or act on its behalf);

 

(iii)          Credit Support Default.

 

(1)           Failure by the party or any Credit Support Provider of such party
to comply with or perform any agreement or obligation to be complied with or
performed by it in accordance with any Credit Support Document if such failure
is continuing after any applicable grace period has elapsed;

 

(2)           the expiration or termination of such Credit Support Document or
the failing or ceasing of such Credit Support Document, or any security interest
granted by such party or such Credit Support Provider to the other party
pursuant to any such Credit Support Document, to be in full force and effect for
the purpose of this Agreement (in each case other than in accordance with its
terms) prior to the satisfaction of all obligations of such party under each
Transaction to which such Credit Support Document relates without the written
consent of the other party; or

 

(3)           the party or such Credit Support Provider disaffirms, disclaims,
repudiates or rejects, in whole or in part, or challenges the validity of, such
Credit Support Document (or such action is taken by any person or entity
appointed or empowered to operate it or act on its behalf);

 

(iv)          Misrepresentation.  A representation (other than a representation
under Section 3(e) or 3(f)) made or repeated or deemed to have been made or
repeated by the party or any Credit Support Provider of such party in this
Agreement or any Credit Support Document proves to have been incorrect or
misleading in any material respect when made or repeated or deemed to have been
made or repeated;

 

(v)           Default under Specified Transaction.  The party, any Credit
Support Provider of such party or any applicable Specified Entity of such
party:—

 

(1)           defaults (other than by failing to make a delivery) under a
Specified Transaction or any credit support arrangement relating to a Specified
Transaction and, after giving effect to any applicable notice requirement or
grace period, such default results in a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction;

 

(2)           defaults, after giving effect to any applicable notice requirement
or grace period, in making any payment due on the last payment or exchange date
of, or any payment on early termination of, a Specified Transaction (or, if
there is no applicable notice requirement or grace period, such default
continues for at least one Local Business Day);

 

(3)           defaults in making any delivery due under (including any delivery
due on the last delivery or exchange date of) a Specified Transaction or any
credit support arrangement relating to a Specified Transaction and, after giving
effect to any applicable notice requirement or grace period, such defaults
result in a liquidation of, an acceleration of obligations under, or an early
termination of, all transactions outstanding under the documentation applicable
to that Specified Transaction; or

 

(4)           disaffirms, disclaims, repudiates or rejects, in whole or in part,
or challenges the validity of, a Specified Transaction or any credit support
arrangement relating to a Specified Transaction that is, in either case,
confirmed or evidenced by a document or other confirming evidence executed and
delivered by that party, Credit Support Provider or Specified Entity (or such
action is taken by any person or entity appointed or empowered to operate it or
act on its behalf);

 

6

--------------------------------------------------------------------------------


 

(vi)                              Cross Default.  If “Cross Default” is
specified in the Schedule as applying to the party, the occurrence or existence
of:—

 

(1)           a default, event of default or other similar condition or event
(however described) in respect of such party, any Credit Support Provider of
such party or any applicable Specified Entity of such party under one or more
agreements or instruments relating to Specified Indebtedness of any of them
(individually or collectively) where the aggregate principal amount of such
agreements or instruments, either alone or together with the amount, if any,
referred to in clause (2) below is not less than the applicable Threshold Amount
(as specified in the Schedule) which has resulted in such Specified Indebtedness
becoming, or becoming capable at such time of being declared, due and payable
under such agreements or instruments before it would otherwise have been due and
payable; or

 

(2)           a default by such party, such Credit Support Provider or such
Specified Entity (individually or collectively) in making one or more payments
under such agreements or instruments on the due date for payment (after giving
effect to any applicable notice requirement or grace period) in an aggregate
amount, either alone or together with the amount, if any, referred to in clause
(1) above, of not less than the applicable Threshold Amount;

 

(vii)         Bankruptcy.  The party, any Credit Support Provider of such party
or any applicable Specified Entity of such party:—

 

(1)   is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due; (3)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors; (4)(A) institutes or has instituted against it, by a
regulator, supervisor or any similar official with primary insolvency,
rehabilitative or regulatory jurisdiction over it in the jurisdiction of its
incorporation or organisation or the jurisdiction of its head or home office, a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, by it or
such regulator, supervisor or similar official, or (B) has instituted against it
a proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, and such
proceeding or petition is instituted or presented by a person or entity not
described in clause (A) above, and either (I) results in a judgment of
insolvency or bankruptcy or the entry of an order for relief or the making of an
order for its winding-up or liquidation or (II) is not dismissed, discharged,
stayed or restrained in each case within 15 days of the institution or
presentation thereof; (5) has a resolution passed for its winding-up, official
management or liquidation (other than pursuant to a consolidation, amalgamation
or merger); (6) seeks or becomes subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for it or for all or substantially all its assets; (7) has a
secured party take possession of all or substantially all its assets or has a
distress, execution, attachment, sequestration or other legal process levied,
enforced or sued on or against all or substantially all its assets and such
secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 15 days thereafter; (8)
causes or is subject to any event with respect to it which, under the applicable
laws of any jurisdiction, has an analogous effect to any of the events specified
in clauses (1) to (7) above (inclusive); or (9) takes any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
foregoing acts; or

 

7

--------------------------------------------------------------------------------


 

(viii)        Merger Without Assumption.  The party or any Credit Support
Provider of such party consolidates or amalgamates with, or merges with or into,
or transfers all or substantially all its assets to, or reorganises,
reincorporates or reconstitutes into or as, another entity and, at the time of
such consolidation, amalgamation, merger, transfer, reorganisation,
reincorporation or reconstitution:—

 

(1)           the resulting, surviving or transferee entity fails to assume all
the obligations of such party or such Credit Support Provider under this
Agreement or any Credit Support Document to which it or its predecessor was a
party; or

 

(2)           the benefits of any Credit Support Document fail to extend
(without the consent of the other party) to the performance by such resulting,
surviving or transferee entity of its obligations under this Agreement.

 

(b)           Termination Events.  The occurrence at any time with respect to a
party or, if applicable, any Credit Support Provider of such party or any
Specified Entity of such party of any event specified below constitutes (subject
to Section 5(c)) an Illegality if the event is specified in clause (i) below, a
Force Majeure Event if the event is specified in clause (ii) below, a Tax Event
if the event is specified in clause (iii) below, a Tax Event Upon Merger if the
event is specified in clause (iv) below, and, if specified to be applicable, a
Credit Event Upon Merger if the event is specified pursuant to clause (v) below
or an Additional Termination Event if the event is specified pursuant to clause
(vi) below:—

 

(i)            Illegality.  After giving effect to any applicable provision,
disruption fallback or remedy specified in, or pursuant to, the relevant
Confirmation or elsewhere in this Agreement, due to an event or circumstance
(other than any action taken by a party or, if applicable, any Credit Support
Provider of such party) occurring after a Transaction is entered into, it
becomes unlawful under any applicable law (including without limitation the laws
of any country in which payment, delivery or compliance is required by either
party or any Credit Support Provider, as the case may be), on any day, or it
would be unlawful if the relevant payment, delivery or compliance were required
on that day (in each case, other than as a result of a breach by the party of
Section 4(b)):—

 

(1)           for the Office through which such party (which will be the
Affected Party) makes and receives payments or deliveries with respect to such
Transaction to perform any absolute or contingent obligation to make a payment
or delivery in respect of such Transaction, to receive a payment or delivery in
respect of such Transaction or to comply with any other material provision of
this Agreement relating to such Transaction; or

 

(2)           for such party or any Credit Support Provider of such party (which
will be the Affected Party) to perform any absolute or contingent obligation to
make a payment or delivery which such party or Credit Support Provider has under
any Credit Support Document relating to such Transaction, to receive a payment
or delivery under such Credit Support Document or to comply with any other
material provision of such Credit Support Document;

 

(ii)                                  Force Majeure Event.  After giving effect
to any applicable provision, disruption fallback or remedy specified in, or
pursuant to, the relevant Confirmation or elsewhere in this Agreement, by reason
of force majeure or act of state occurring after a Transaction is entered into,
on any day:—

 

(1)           the Office through which such party (which will be the Affected
Party) makes and receives payments or deliveries with respect to such
Transaction is prevented from performing any absolute or contingent obligation
to make a payment or delivery in respect of such Transaction, from receiving a
payment or delivery in respect of such Transaction or from complying with any
other material provision of this Agreement relating to such Transaction (or
would be so prevented if such payment, delivery or compliance were required on
that day), or it becomes impossible or

 

8

--------------------------------------------------------------------------------


 

impracticable for such Office so to perform, receive or comply (or it would be
impossible or impracticable for such Office so to perform, receive or comply if
such payment, delivery or compliance were required on that day); or

 

(2)           such party or any Credit Support Provider of such party (which
will be the Affected Party) is prevented from performing any absolute or
contingent obligation to make a payment or delivery which such party or Credit
Support Provider has under any Credit Support Document relating to such
Transaction, from receiving a payment or delivery under such Credit Support
Document or from complying with any other material provision of such Credit
Support Document (or would be so prevented if such payment, delivery or
compliance were required on that day), or it becomes impossible or impracticable
for such party or Credit Support Provider so to perform, receive or comply (or
it would be impossible or impracticable for such party or Credit Support
Provider so to perform, receive or comply if such payment, delivery or
compliance were required on that day);

 

so long as the force majeure or act of state is beyond the control of such
Office, such party or such Credit Support Provider, as appropriate, and such
Office, party or Credit Support Provider could not, after using all reasonable
efforts (which will not require such party or Credit Support Provider to incur a
loss, other than immaterial, incidental expenses), overcome such prevention,
impossibility or impracticability;

 

(iii)          Tax Event.  Due to (1) any action taken by a taxing authority, or
brought in a court of competent jurisdiction, after a Transaction is entered
into (regardless of whether such action is taken or brought with respect to a
party to this Agreement) or (2) a Change in Tax Law, the party (which will be
the Affected Party) will, or there is a substantial likelihood that it will, on
the next succeeding Scheduled Settlement Date (A) be required to pay to the
other party an additional amount in respect of an Indemnifiable Tax under
Section 2(d)(i)(4) (except in respect of interest under Section 9(h)) or (B)
receive a payment from which an amount is required to be deducted or withheld
for or on account of a Tax (except in respect of interest under Section 9(h))
and no additional amount is required to be paid in respect of such Tax under
Section 2(d)(i)(4) (other than by reason of Section 2(d)(i)(4)(A) or (B));

 

(iv)          Tax Event Upon Merger.  The party (the “Burdened Party”) on the
next succeeding Scheduled Settlement Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 9(h)) or (2) receive a payment from
which an amount has been deducted or withheld for or on account of any Tax in
respect of which the other party is not required to pay an additional amount
(other than by reason of Section 2(d)(i)(4)(A) or (B)), in either case as a
result of a party consolidating or amalgamating with, or merging with or into,
or transferring all or substantially all its assets (or any substantial part of
the assets comprising the business conducted by it as of the date of this Master
Agreement) to or reorganising, reincorporating or reconstituting into or as,
another entity (which will be the Affected Party) where such action does not
constitute a Merger Without Assumption;

 

(v)           Credit Event Upon Merger.  If “Credit Event Upon Merger” is
specified in the Schedule as applying to the party, a Designated Event (as
defined below) occurs with respect to such party, any Credit Support Provider of
such party or any applicable Specified Entity of such party (in each case, “X”)
and such Designated Event does not constitute a Merger Without Assumption, and
the creditworthiness of X or, if applicable, the successor, surviving or
transferee entity of X, after taking into account any applicable Credit Support
Document, is materially weaker immediately after the occurrence of such
Designated Event than that of X immediately prior to the occurrence of such
Designated Event (and, in any such event, such party or its successor, surviving
or transferee entity, as appropriate, will be the Affected Party).  A
“Designated Event” with respect to X means that:—

 

(1)           X consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets (or any substantial part of the
assets comprising the business conducted

 

9

--------------------------------------------------------------------------------


 

by X as of the date of this Master Agreement) to, or reorganises, reincorporates
or reconstitutes into or as, another entity;

 

(2)           any person, related group of persons or entity acquires directly
or indirectly the beneficial ownership of (A) equity securities having the power
to elect a majority of the board of directors (or its equivalent) of X or (B)
any other ownership interest enabling it to exercise control of X; or

 

(3)           X effects any substantial change in its capital structure by means
of the issuance, incurrence or guarantee of debt or the issuance of (A)
preferred stock or other securities convertible into or exchangeable for debt or
preferred stock or (B) in the case of entities other than corporations, any
other form of ownership interest; or

 

(vi)          Additional Termination Event.  If any “Additional Termination
Event” is specified in the Schedule or any Confirmation as applying, the
occurrence of such event (and, in such event, the Affected Party or Affected
Parties will be as specified for such Additional Termination Event in the
Schedule or such Confirmation).

 

(c)           Hierarchy of Events.

 

(i)            An event or circumstance that constitutes or gives rise to an
Illegality or a Force Majeure Event will not, for so long as that is the case,
also constitute or give rise to an Event of Default under Section 5(a)(i),
5(a)(ii)(1) or 5(a)(iii)(1) insofar as such event or circumstance relates to the
failure to make any payment or delivery or a failure to comply with any other
material provision of this Agreement or a Credit Support Document, as the case
may be.

 

(ii)           Except in circumstances contemplated by clause (i) above, if an
event or circumstance which would otherwise constitute or give rise to an
Illegality or a Force Majeure Event also constitutes an Event of Default or any
other Termination Event, it will be treated as an Event of Default or such other
Termination Event, as the case may be, and will not constitute or give rise to
an Illegality or a Force Majeure Event.

 

(iii)          If an event or circumstance which would otherwise constitute or
give rise to a Force Majeure Event also constitutes an Illegality, it will be
treated as an Illegality, except as described in clause (ii) above, and not a
Force Majeure Event.

 

(d)           Deferral of Payments and Deliveries During Waiting Period.  If an
Illegality or a Force Majeure Event has occurred and is continuing with respect
to a Transaction, each payment or delivery which would otherwise be required to
be made under that Transaction will be deferred to, and will not be due until:—

 

(i)            the first Local Business Day or, in the case of a delivery, the
first Local Delivery Day (or the first day that would have been a Local Business
Day or Local Delivery Day, as appropriate, but for the occurrence of the event
or circumstance constituting or giving rise to that Illegality or Force Majeure
Event) following the end of any applicable Waiting Period in respect of that
Illegality or Force Majeure Event, as the case may be; or

 

(ii)           if earlier, the date on which the event or circumstance
constituting or giving rise to that Illegality or Force Majeure Event ceases to
exist or, if such date is not a Local Business Day or, in the case of a
delivery, a Local Delivery Day, the first following day that is a Local Business
Day or Local Delivery Day, as appropriate.

 

(e)           Inability of Head or Home Office to Perform Obligations of
Branch.  If (i) an Illegality or a Force Majeure Event occurs under Section
5(b)(i)(1) or 5(b)(ii)(1) and the relevant Office is not the Affected Party’s
head or home office, (ii) Section 10(a) applies, (iii) the other party seeks
performance of the relevant obligation or

 

10

--------------------------------------------------------------------------------


 

compliance with the relevant provision by the Affected Party’s head or home
office and (iv) the Affected Party’s head or home office fails so to perform or
comply due to the occurrence of an event or circumstance which would, if that
head or home office were the Office through which the Affected Party makes and
receives payments and deliveries with respect to the relevant Transaction,
constitute or give rise to an Illegality or a Force Majeure Event, and such
failure would otherwise constitute an Event of Default under Section 5(a)(i) or
5(a)(iii)(1) with respect to such party then, for so long as the relevant event
or circumstance continues to exist with respect to both the Office referred to
in Section 5(b)(i)(1) or 5(b)(ii)(1), as the case may be, and the Affected
Party’s head or home office, such failure will not constitute an Event of
Default under Section 5(a)(i) or 5(a)(iii)(1).

 

6.                                      Early Termination; Close-Out Netting

 

(a)                                 Right to Terminate Following Event of
Default.  If at any time an Event of Default with respect to a party (the
“Defaulting Party”) has occurred and is then continuing, the other party (the
“Non-defaulting Party”) may, by not more than 20 days notice to the Defaulting
Party specifying the relevant Event of Default, designate a day not earlier than
the day such notice is effective as an Early Termination Date in respect of all
outstanding Transactions.  If, however, “Automatic Early Termination” is
specified in the Schedule as applying to a party, then an Early Termination Date
in respect of all outstanding Transactions will occur immediately upon the
occurrence with respect to such party of an Event of Default specified in
Section 5(a)(vii)(l), (3), (5), (6) or, to the extent analogous thereto, (8),
and as of the time immediately preceding the institution of the relevant
proceeding or the presentation of the relevant petition upon the occurrence with
respect to such party of an Event of Default specified in
Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).

 

(b)                                 Right to Terminate Following Termination
Event.

 

(i)                                     Notice.  If a Termination Event other
than a Force Majeure Event occurs, an Affected Party will, promptly upon
becoming aware of it, notify the other party, specifying the nature of that
Termination Event and each Affected Transaction, and will also give the other
party such other information about that Termination Event as the other party may
reasonably require.  If a Force Majeure Event occurs, each party will, promptly
upon becoming aware of it, use all reasonable efforts to notify the other party,
specifying the nature of that Force Majeure Event, and will also give the other
party such other information about that Force Majeure Event as the other party
may reasonably require.

 

(ii)                                  Transfer to Avoid Termination Event.  If a
Tax Event occurs and there is only one Affected Party, or if a Tax Event Upon
Merger occurs and the Burdened Party is the Affected Party, the Affected Party
will, as a condition to its right to designate an Early Termination Date under
Section 6(b)(iv), use all reasonable efforts (which will not require such party
to incur a loss, other than immaterial, incidental expenses) to transfer within
20 days after it gives notice under Section 6(b)(i) all its rights and
obligations under this Agreement in respect of the Affected Transactions to
another of its Offices or Affiliates so that such Termination Event ceases to
exist.

 

If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).

 

Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into Transactions with the transferee on the terms proposed.

 

(iii)                               Two Affected Parties.  If a Tax Event occurs
and there are two Affected Parties, each party will use all reasonable efforts
to reach agreement within 30 days after notice of such occurrence is given under
Section 6(b)(i) to avoid that Termination Event.

 

11

--------------------------------------------------------------------------------


 

(iv)                              Right to Terminate.

 

(1)                                 If:—

 

(A)                               a transfer under Section 6(b)(ii) or an
agreement under Section 6(b)(iii), as the case may be, has not been effected
with respect to all Affected Transactions within 30 days after an Affected Party
gives notice under Section 6(b)(i); or

 

(B)                               a Credit Event Upon Merger or an Additional
Termination Event occurs, or a Tax Event Upon Merger occurs and the Burdened
Party is not the Affected Party,

 

the Burdened Party in the case of a Tax Event Upon Merger, any Affected Party in
the case of a Tax Event or an Additional Termination Event if there are two
Affected Parties, or the Non-affected Party in the case of a Credit Event Upon
Merger or an Additional Termination Event if there is only one Affected Party
may, if the relevant Termination Event is then continuing, by not more than 20
days notice to the other party, designate a day not earlier than the day such
notice is effective as an Early Termination Date in respect of all Affected
Transactions.

 

(2)                                 If at any time an Illegality or a Force
Majeure Event has occurred and is then continuing and any applicable Waiting
Period has expired:—

 

(A)                               Subject to clause (B) below, either party may,
by not more than 20 days notice to the other party, designate (I) a day not
earlier than the day on which such notice becomes effective as an Early
Termination Date in respect of all Affected Transactions or (II) by specifying
in that notice the Affected Transactions in respect of which it is designating
the relevant day as an Early Termination Date, a day not earlier than two Local
Business Days following the day on which such notice becomes effective as an
Early Termination Date in respect of less than all Affected Transactions.  Upon
receipt of a notice designating an Early Termination Date in respect of less
than all Affected Transactions, the other party may, by notice to the
designating party, if such notice is effective on or before the day so
designated, designate that same day as an Early Termination Date in respect of
any or all other Affected Transactions.

 

(B)                               An Affected Party (if the Illegality or Force
Majeure Event relates to performance by such party or any Credit Support
Provider of such party of an obligation to make any payment or delivery under,
or to compliance with any other material provision of, the relevant Credit
Support Document) will only have the right to designate an Early Termination
Date under Section 6(b)(iv)(2)(A) as a result of an Illegality under
Section 5(b)(i)(2) or a Force Majeure Event under Section 5(b)(ii)(2) following
the prior designation by the other party of an Early Termination Date, pursuant
to Section 6(b)(iv)(2)(A), in respect of less than all Affected Transactions.

 

(c)                                  Effect of Designation.

 

(i)                                     If notice designating an Early
Termination Date is given under Section 6(a) or 6(b), the Early Termination Date
will occur on the date so designated, whether or not the relevant Event of
Default or Termination Event is then continuing.

 

(ii)                                  Upon the occurrence or effective
designation of an Early Termination Date, no further payments or deliveries
under Section 2(a)(i) or 9(h)(i) in respect of the Terminated Transactions will
be required to be made, but without prejudice to the other provisions of this
Agreement.  The amount, if any, payable in respect of an Early Termination Date
shall be determined pursuant to Sections 6(e) and 9(h)(ii).

 

12

--------------------------------------------------------------------------------


 

(d)                                 Calculations; Payment Date.

 

(i)                                     Statement.  On or as soon as reasonably
practicable following the occurrence of an Early Termination Date, each party
will make the calculations on its part, if any, contemplated by Section 6(e) and
will provide to the other party a statement (1) showing, in reasonable detail,
such calculations (including any quotations, market data or information from
internal sources used in making such calculations), (2) specifying (except where
there are two Affected Parties) any Early Termination Amount payable and
(3) giving details of the relevant account to which any amount payable to it is
to be paid.  In the absence of written confirmation from the source of a
quotation or market data obtained in determining a Close-out Amount, the records
of the party obtaining such quotation or market data will be conclusive evidence
of the existence and accuracy of such quotation or market data.

 

(ii)                                  Payment Date.  An Early Termination Amount
due in respect of any Early Termination Date will, together with any amount of
interest payable pursuant to Section 9(h)(ii)(2), be payable (1) on the day on
which notice of the amount payable is effective in the case of an Early
Termination Date which is designated or occurs as a result of an Event of
Default and (2) on the day which is two Local Business Days after the day on
which notice of the amount payable is effective (or if there are two Affected
Parties, after the day on which the statement provided pursuant to clause
(i) above by the second party to provide such a statement is effective) in the
case of an Early Termination Date which is designated as a result of a
Termination Event.

 

(e)                                  Payments on Early Termination.  If an Early
Termination Date occurs, the amount, if any, payable in respect of that Early
Termination Date (the “Early Termination Amount”) will be determined pursuant to
this Section 6(e) and will be subject to Section 6(f).

 

(i)                                     Events of Default.  If the Early
Termination Date results from an Event of Default, the Early Termination Amount
will be an amount equal to (1) the sum of (A) the Termination Currency
Equivalent of the Close-out Amount or Close-out Amounts (whether positive or
negative) determined by the Non-defaulting Party for each Terminated Transaction
or group of Terminated Transactions, as the case may be, and (B) the Termination
Currency Equivalent of the Unpaid Amounts owing to the Non-defaulting Party less
(2) the Termination Currency Equivalent of the Unpaid Amounts owing to the
Defaulting Party.  If the Early Termination Amount is a positive number, the
Defaulting Party will pay it to the Non-defaulting Party; if it is a negative
number, the Non-defaulting Party will pay the absolute value of the Early
Termination Amount to the Defaulting Party.

 

(ii)                                  Termination Events.  If the Early
Termination Date results from a Termination Event:—

 

(1)                                 One Affected Party.  Subject to clause
(3) below, if there is one Affected Party, the Early Termination Amount will be
determined in accordance with Section 6(e)(i), except that references to the
Defaulting Party and to the Non-defaulting Party will be deemed to be references
to the Affected Party and to the Non-affected Party, respectively.

 

(2)                                 Two Affected Parties.  Subject to clause
(3) below, if there are two Affected Parties, each party will determine an
amount equal to the Termination Currency Equivalent of the sum of the Close-out
Amount or Close-out Amounts (whether positive or negative) for each Terminated
Transaction or group of Terminated Transactions, as the case may be, and the
Early Termination Amount will be an amount equal to (A) the sum of (I) one-half
of the difference between the higher amount so determined (by party “X”) and the
lower amount so determined (by party “Y”) and (II) the Termination Currency
Equivalent of the Unpaid Amounts owing to X less (B) the Termination Currency
Equivalent of the Unpaid Amounts owing to Y.  If the Early Termination Amount is
a positive number, Y will pay it to X; if it is a negative number, X will pay
the absolute value of the Early Termination Amount to Y.

 

13

--------------------------------------------------------------------------------


 

(3)                                 Mid-Market Events.  If that Termination
Event is an Illegality or a Force Majeure Event, then the Early Termination
Amount will be determined in accordance with clause (1) or (2) above, as
appropriate, except that, for the purpose of determining a Close-out Amount or
Close-out Amounts, the Determining Party will:—

 

(A)                               if obtaining quotations from one or more third
parties (or from any of the Determining Party’s Affiliates), ask each third
party or Affiliate (I) not to take account of the current creditworthiness of
the Determining Party or any existing Credit Support Document and (II) to
provide mid-market quotations; and

 

(B)                               in any other case, use mid-market values
without regard to the creditworthiness of the Determining Party.

 

(iii)                               Adjustment for Bankruptcy.  In circumstances
where an Early Termination Date occurs because Automatic Early Termination
applies in respect of a party, the Early Termination Amount will be subject to
such adjustments as are appropriate and permitted by applicable law to reflect
any payments or deliveries made by one party to the other under this Agreement
(and retained by such other party) during the period from the relevant Early
Termination Date to the date for payment determined under Section 6(d)(ii).

 

(iv)                              Adjustment for Illegality or Force Majeure
Event.  The failure by a party or any Credit Support Provider of such party to
pay, when due, any Early Termination Amount will not constitute an Event of
Default under Section 5(a)(i) or 5(a)(iii)(1) if such failure is due to the
occurrence of an event or circumstance which would, if it occurred with respect
to payment, delivery or compliance related to a Transaction, constitute or give
rise to an Illegality or a Force Majeure Event.  Such amount will (1) accrue
interest and otherwise be treated as an Unpaid Amount owing to the other party
if subsequently an Early Termination Date results from an Event of Default, a
Credit Event Upon Merger or an Additional Termination Event in respect of which
all outstanding Transactions are Affected Transactions and (2) otherwise accrue
interest in accordance with Section 9(h)(ii)(2).

 

(v)                                 Pre-Estimate.  The parties agree that an
amount recoverable under this Section 6(e) is a reasonable pre-estimate of loss
and not a penalty.  Such amount is payable for the loss of bargain and the loss
of protection against future risks and, except as otherwise provided in this
Agreement, neither party will be entitled to recover any additional damages as a
consequence of the termination of the Terminated Transactions.

 

(f)                                   Set-Off.  Any Early Termination Amount
payable to one party (the “Payee”) by the other party (the “Payer”), in
circumstances where there is a Defaulting Party or where there is one Affected
Party in the case where either a Credit Event Upon Merger has occurred or any
other Termination Event in respect of which all outstanding Transactions are
Affected Transactions has occurred, will, at the option of the Non-defaulting
Party or the Non-affected Party, as the case may be (“X”) (and without prior
notice to the Defaulting Party or the Affected Party, as the case may be), be
reduced by its set-off against any other amounts (“Other Amounts”) payable by
the Payee to the Payer (whether or not arising under this Agreement, matured or
contingent and irrespective of the currency, place of payment or place of
booking of the obligation).  To the extent that any Other Amounts are so set
off, those Other Amounts will be discharged promptly and in all respects.  X
will give notice to the other party of any set-off effected under this
Section 6(f).

 

For this purpose, either the Early Termination Amount or the Other Amounts (or
the relevant portion of such amounts) may be converted by X into the currency in
which the other is denominated at the rate of exchange at which such party would
be able, in good faith and using commercially reasonable procedures, to purchase
the relevant amount of such currency.

 

14

--------------------------------------------------------------------------------


 

If an obligation is unascertained, X may in good faith estimate that obligation
and set off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.

 

Nothing in this Section 6(f) will be effective to create a charge or other
security interest.  This Section 6(f) will be without prejudice and in addition
to any right of set-off, offset, combination of accounts, lien, right of
retention or withholding or similar right or requirement to which any party is
at any time otherwise entitled or subject (whether by operation of law, contract
or otherwise).

 

7.                                      Transfer

 

Subject to Section 6(b)(ii), and to the extent permitted by applicable law,
neither this Agreement nor any interest or obligation in or under this Agreement
may be transferred (whether by way of security or otherwise) by either party
without the prior written consent of the other party, except that:—

 

(a)                                 a party may make such a transfer of this
Agreement pursuant to a consolidation or amalgamation with, or merger with or
into, or transfer of all or substantially all its assets to, another entity (but
without prejudice to any other right or remedy under this Agreement); and

 

(b)                                 a party may make such a transfer of all or
any part of its interest in any Early Termination Amount payable to it by a
Defaulting Party, together with any amounts payable on or with respect to that
interest and any other rights associated with that interest pursuant to Sections
8, 9(h) and 11.

 

Any purported transfer that is not in compliance with this Section 7 will be
void.

 

8.                                      Contractual Currency

 

(a)                                 Payment in the Contractual Currency.  Each
payment under this Agreement will be made in the relevant currency specified in
this Agreement for that payment (the “Contractual Currency”).  To the extent
permitted by applicable law, any obligation to make payments under this
Agreement in the Contractual Currency will not be discharged or satisfied by any
tender in any currency other than the Contractual Currency, except to the extent
such tender results in the actual receipt by the party to which payment is owed,
acting in good faith and using commercially reasonable procedures in converting
the currency so tendered into the Contractual Currency, of the full amount in
the Contractual Currency of all amounts payable in respect of this Agreement. 
If for any reason the amount in the Contractual Currency so received falls short
of the amount in the Contractual Currency payable in respect of this Agreement,
the party required to make the payment will, to the extent permitted by
applicable law, immediately pay such additional amount in the Contractual
Currency as may be necessary to compensate for the shortfall.  If for any reason
the amount in the Contractual Currency so received exceeds the amount in the
Contractual Currency payable in respect of this Agreement, the party receiving
the payment will refund promptly the amount of such excess.

 

(b)                                 Judgments.  To the extent permitted by
applicable law, if any judgment or order expressed in a currency other than the
Contractual Currency is rendered (i) for the payment of any amount owing in
respect of this Agreement, (ii) for the payment of any amount relating to any
early termination in respect of this Agreement or (iii) in respect of a judgment
or order of another court for the payment of any amount described in (i) or
(ii) above, the party seeking recovery, after recovery in full of the aggregate
amount to which such party is entitled pursuant to the judgment or order, will
be entitled to receive immediately from the other party the amount of any
shortfall of the Contractual Currency received by such party as a consequence of
sums paid in such other currency and will refund promptly to the other party any
excess of the Contractual Currency received by such party as a consequence of
sums paid in such other currency if such shortfall or such excess arises or
results from any variation between the rate of exchange at which the Contractual
Currency is converted into the currency of the judgment or order for the purpose
of such judgment or order and the rate of exchange at which such party is able,
acting in good faith and using commercially reasonable procedures in converting
the currency received into the Contractual Currency, to purchase the Contractual
Currency with the amount of the currency of the judgment or order actually
received by such party.

 

15

--------------------------------------------------------------------------------


 

(c)                                  Separate Indemnities.  To the extent
permitted by applicable law, the indemnities in this Section 8 constitute
separate and independent obligations from the other obligations in this
Agreement, will be enforceable as separate and independent causes of action,
will apply notwithstanding any indulgence granted by the party to which any
payment is owed and will not be affected by judgment being obtained or claim or
proof being made for any other sums payable in respect of this Agreement.

 

(d)                                 Evidence of Loss.  For the purpose of this
Section 8, it will be sufficient for a party to demonstrate that it would have
suffered a loss had an actual exchange or purchase been made.

 

9.                                      Miscellaneous

 

(a)                                 Entire Agreement.  This Agreement
constitutes the entire agreement and understanding of the parties with respect
to its subject matter.  Each of the parties acknowledges that in entering into
this Agreement it has not relied on any oral or written representation, warranty
or other assurance (except as provided for or referred to in this Agreement) and
waives all rights and remedies which might otherwise be available to it in
respect thereof, except that nothing in this Agreement will limit or exclude any
liability of a party for fraud.

 

(b)                                 Amendments.  An amendment, modification or
waiver in respect of this Agreement will only be effective if in writing
(including a writing evidenced by a facsimile transmission) and executed by each
of the parties or confirmed by an exchange of telexes or electronic messages on
an electronic messaging system.

 

(c)                                  Survival of Obligations.  Without prejudice
to Sections 2(a)(iii) and 6(c)(ii), the obligations of the parties under this
Agreement will survive the termination of any Transaction.

 

(d)                                 Remedies Cumulative.  Except as provided in
this Agreement, the rights, powers, remedies and privileges provided in this
Agreement are cumulative and not exclusive of any rights, powers, remedies and
privileges provided by law.

 

(e)                                  Counterparts and Confirmations.

 

(i)                                     This Agreement (and each amendment,
modification and waiver in respect of it) may be executed and delivered in
counterparts (including by facsimile transmission and by electronic messaging
system), each of which will be deemed an original.

 

(ii)                                  The parties intend that they are legally
bound by the terms of each Transaction from the moment they agree to those terms
(whether orally or otherwise).  A Confirmation shall be entered into as soon as
practicable and may be executed and delivered in counterparts (including by
facsimile transmission) or be created by an exchange of telexes, or by an
exchange of electronic messages on an electronic messaging system or by an
exchange of e-mails, which in each case will be sufficient for all purposes to
evidence a binding supplement to this Agreement.  The parties will specify
therein or through another effective means that any such counterpart, telex or
electronic message or e-mail constitutes a Confirmation.

 

(f)                                   No Waiver of Rights.  A failure or delay
in exercising any right, power or privilege in respect of this Agreement will
not be presumed to operate as a waiver, and a single or partial exercise of any
right, power or privilege will not be presumed to preclude any subsequent or
further exercise, of that right, power or privilege or the exercise of any other
right, power or privilege.

 

(g)                                  Headings.  The headings used in this
Agreement are for convenience of reference only and are not to affect the
construction of or to be taken into consideration in interpreting this
Agreement.

 

16

--------------------------------------------------------------------------------


 

(h)                                 Interest and Compensation.

 

(i)                                     Prior to Early Termination.  Prior to
the occurrence or effective designation of an Early Termination Date in respect
of the relevant Transaction:—

 

(1)                                 Interest on Defaulted Payments.  If a party
defaults in the performance of any payment obligation, it will, to the extent
permitted by applicable law and subject to Section 6(c), pay interest (before as
well as after judgment) on the overdue amount to the other party on demand in
the same currency as the overdue amount, for the period from (and including) the
original due date for payment to (but excluding) the date of actual payment (and
excluding any period in respect of which interest or compensation in respect of
the overdue amount is due pursuant to clause (3)(B) or (C) below), at the
Default Rate.

 

(2)                                 Compensation for Defaulted Deliveries.  If a
party defaults in the performance of any obligation required to be settled by
delivery, it will on demand (A) compensate the other party to the extent
provided for in the relevant Confirmation or elsewhere in this Agreement and
(B) unless otherwise provided in the relevant Confirmation or elsewhere in this
Agreement, to the extent permitted by applicable law and subject to
Section 6(c), pay to the other party interest (before as well as after judgment)
on an amount equal to the fair market value of that which was required to be
delivered in the same currency as that amount, for the period from (and
including) the originally scheduled date for delivery to (but excluding) the
date of actual delivery (and excluding any period in respect of which interest
or compensation in respect of that amount is due pursuant to clause (4) below),
at the Default Rate.  The fair market value of any obligation referred to above
will be determined as of the originally scheduled date for delivery, in good
faith and using commercially reasonable procedures, by the party that was
entitled to take delivery.

 

(3)                                 Interest on Deferred Payment.  If:—

 

(A)                               a party does not pay any amount that, but for
Section 2(a)(iii), would have been payable, it will, to the extent permitted by
applicable law and subject to Section 6(c) and clauses (B) and (C) below, pay
interest (before as well as after judgment) on that amount to the other party on
demand (after such amount becomes payable) in the same currency as that amount,
for the period from (and including) the date the amount would, but for
Section 2(a)(iii), have been payable to (but excluding) the date the amount
actually becomes payable, at the Applicable Deferral Rate;

 

(B)                               a payment is deferred pursuant to
Section 5(d), the party which would otherwise have been required to make that
payment will, to the extent permitted by applicable law, subject to
Section 6(c) and for so long as no Event of Default or Potential Event of
Default with respect to that party has occurred and is continuing, pay interest
(before as well as after judgment) on the amount of the deferred payment to the
other party on demand (after such amount becomes payable) in the same currency
as the deferred payment, for the period from (and including) the date the amount
would, but for Section 5(d), have been payable to (but excluding) the earlier of
the date the payment is no longer deferred pursuant to Section 5(d) and the date
during the deferral period upon which an Event of Default or Potential Event of
Default with respect to that party occurs, at the Applicable Deferral Rate; or

 

(C)                               a party fails to make any payment due to the
occurrence of an Illegality or a Force Majeure Event (after giving effect to any
deferral period contemplated by clause (B) above), it will, to the extent
permitted by applicable law, subject to Section 6(c) and for so long as the
event or circumstance giving rise to that Illegality or Force Majeure Event
continues and no Event of Default or Potential Event of Default with respect to
that party has occurred and is continuing, pay interest (before as well as after
judgment) on the overdue amount to the other party on demand in the same
currency as the overdue amount, for the period from (and including) the date the
party fails to make the payment

 

17

--------------------------------------------------------------------------------


 

due to the occurrence of the relevant Illegality or Force Majeure Event (or, if
later, the date the payment is no longer deferred pursuant to Section 5(d)) to
(but excluding) the earlier of the date the event or circumstance giving rise to
that Illegality or Force Majeure Event ceases to exist and the date during the
period upon which an Event of Default or Potential Event of Default with respect
to that party occurs (and excluding any period in respect of which interest or
compensation in respect of the overdue amount is due pursuant to clause
(B) above), at the Applicable Deferral Rate.

 

(4)                                 Compensation for Deferred Deliveries.  If:—

 

(A)                               a party does not perform any obligation that,
but for Section 2(a)(iii), would have been required to be settled by delivery;

 

(B)                               a delivery is deferred pursuant to
Section 5(d); or

 

(C)                               a party fails to make a delivery due to the
occurrence of an Illegality or a Force Majeure Event at a time when any
applicable Waiting Period has expired,

 

the party required (or that would otherwise have been required) to make the
delivery will, to the extent permitted by applicable law and subject to
Section 6(c), compensate and pay interest to the other party on demand (after,
in the case of clauses (A) and (B) above, such delivery is required) if and to
the extent provided for in the relevant Confirmation or elsewhere in this
Agreement.

 

(ii)                                  Early Termination.  Upon the occurrence or
effective designation of an Early Termination Date in respect of a Transaction:—

 

(1)                                 Unpaid Amounts.  For the purpose of
determining an Unpaid Amount in respect of the relevant Transaction, and to the
extent permitted by applicable law, interest will accrue on the amount of any
payment obligation or the amount equal to the fair market value of any
obligation required to be settled by delivery included in such determination the
same currency as that amount, for the period from (and including) the date the
relevant obligation was (or would have been but for Section 2(a)(iii) or 5(d))
required to have been performed to (but excluding) the relevant Early
Termination Date, at the Applicable Close-out Rate.

 

(2)                                 Interest on Early Termination Amounts.  If
an Early Termination Amount is due in respect of such Early Termination Date,
that amount will, to the extent permitted by applicable law, be paid together
with interest (before as well as after judgment) on that amount in the
Termination Currency, for the period from (and including) such Early Termination
Date to (but excluding) the date the amount is paid, at the Applicable Close-out
Rate.

 

(iii)                               Interest Calculation.  Any interest pursuant
to this Section 9(h) will be calculated on the basis of daily compounding and
the actual number of days elapsed.

 

18

--------------------------------------------------------------------------------


 

10.                               Offices; Multibranch Parties

 

(a)                                 If Section 10(a) is specified in the
Schedule as applying, each party that enters into a Transaction through an
Office other than its head or home office represents to and agrees with the
other party that, notwithstanding the place of booking office or its
jurisdiction of incorporation or organisation, its obligations are the same in
terms of recourse against it as if it had entered into the Transaction through
its head or home office, except that a party will not have recourse to the head
or home office of the other party in respect of any payment or delivery deferred
pursuant to Section 5(d) for so long as the payment or delivery is so deferred. 
This representation and agreement will be deemed to be repeated by each party on
each date on which the parties enter into a Transaction.

 

(b)                                 If a party is specified as a Multibranch
Party in the Schedule, such party may, subject to clause (c) below, enter into a
Transaction through, book a Transaction in and make and receive payments and
deliveries with respect to a Transaction through any Office listed in respect of
that party in the Schedule (but not any other Office unless otherwise agreed by
the parties in writing).

 

(c)                                  The Office through which a party enters
into a Transaction will be the Office specified for that party in the relevant
Confirmation or as otherwise agreed by the parties in writing, and, if an Office
for that party is not specified in the Confirmation or otherwise agreed by the
parties in writing, its head or home office.  Unless the parties otherwise agree
in writing, the Office through which a party enters into a Transaction will also
be the Office in which it books the Transaction and the Office through which it
makes and receives payments and deliveries with respect to the Transaction. 
Subject to Section 6(b)(ii), neither party may change the Office in which it
books the Transaction or the Office through which it makes and receives payments
or deliveries with respect to a Transaction without the prior written consent of
the other party.

 

11.                               Expenses

 

A Defaulting Party will on demand indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees,
execution fees and Stamp Tax, incurred by such other party by reason of the
enforcement and protection of its rights under this Agreement or any Credit
Support Document to which the Defaulting Party is a party or by reason of the
early termination of any Transaction, including, but not limited to, costs of
collection.

 

12.                               Notices

 

(a)                                 Effectiveness.  Any notice or other
communication in respect of this Agreement may be given in any manner described
below (except that a notice or other communication under Section 5 or 6 may not
be given by electronic messaging system or e-mail) to the address or number or
in accordance with the electronic messaging system or e-mail details provided
(see the Schedule) and will be deemed effective as indicated:—

 

(i)                                     if in writing and delivered in person or
by courier, on the date it is delivered;

 

(ii)                                  if sent by telex, on the date the
recipient’s answerback is received;

 

(iii)                               if sent by facsimile transmission, on the
date it is received by a responsible employee of the recipient in legible form
(it being agreed that the burden of proving receipt will be on the sender and
will not be met by a transmission report generated by the sender’s facsimile
machine);

 

(iv)                              if sent by certified or registered mail
(airmail, if overseas) or the equivalent (return receipt requested), on the date
it is delivered or its delivery is attempted;

 

(v)                                 if sent by electronic messaging system, on
the date it is received, or

 

19

--------------------------------------------------------------------------------


 

(vi)                              if sent by e-mail, on the date it is
delivered,

 

unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication will be deemed given and
effective on the first following day that is a Local Business Day.

 

(b)                                 Change of Details.  Either party may by
notice to the other change the address, telex or facsimile number or electronic
messaging system or e-mail details at which notices or other communications are
to be given to it.

 

13.                               Governing Law and Jurisdiction

 

(a)                                 Governing Law.  This Agreement will be
governed by and construed in accordance with the law specified in the Schedule.

 

(b)                                 Jurisdiction. With respect to any suit,
action or proceedings relating to any dispute arising out of or in connection
with this Agreement (“Proceedings”), each party irrevocably:—

 

(i)                                     submits:—

 

(1)                                 if this Agreement is expressed to be
governed by English law, to (A) the non-exclusive jurisdiction of the English
courts if the Proceedings do not involve a Convention Court and (B) the
exclusive jurisdiction of the English courts if the Proceedings do involve a
Convention Court; or

 

(2)                                 if this Agreement is expressed to be
governed by the laws of the State of New York, to the non-exclusive jurisdiction
of the courts of the State of New York and the United States District Court
located in the Borough of Manhattan in New York City.

 

(ii)                                  waives any objection which it may have at
any time to the laying of venue of any Proceedings brought in any such court,
waives any claim that such Proceedings have been brought in an inconvenient
forum and further waives the right to object, with respect to such Proceedings,
that such court does not have any jurisdiction over such party; and

 

(iii)                               agrees, to the extent permitted by
applicable law, that the bringing of Proceedings in any one or more
jurisdictions will not preclude the bringing of Proceedings in any other
jurisdiction.

 

(c)                                  Service of Process.  Each party irrevocably
appoints the Process Agent (if any) specified opposite its name in the Schedule
to receive, for it and on its behalf, service of process in any Proceedings.  If
for any reason any party’s Process Agent is unable to act as such, such party
will promptly notify the other party and within 30 days appoint a substitute
process agent acceptable to the other party.  The parties irrevocably consent to
service of process given in the manner provided for notices in Section 12(a)(i),
12(a)(iii) or 12(a)(iv).  Nothing in this Agreement will affect the right of
either party to serve process in any other manner permitted by applicable law.

 

(d)                                 Waiver of Immunities.  Each party
irrevocably waives, to the extent permitted by applicable law, with respect to
itself and its revenues and assets (irrespective of their use or intended use),
all immunity on the grounds of sovereignty or other similar grounds from (i)
suit, (ii) jurisdiction of any court, (iii) relief by way of injunction, or
order for specific performance or recovery of property, (iv) attachment of its
assets (whether before or after judgment) and (v) execution or enforcement of
any judgment to which it or its revenues or assets might otherwise be entitled
in any Proceedings in the courts of any jurisdiction and irrevocably agrees, to
the extent permitted by applicable law, that it will not claim any such immunity
in any Proceedings.

 

20

--------------------------------------------------------------------------------


 

14.                               Definitions

 

As used in this Agreement:—

 

“Additional Representation” has the meaning specified in Section 3.

 

“Additional Termination Event” has the meaning specified in Section 5(b).

 

“Affected Party” has the meaning specified in Section 5(b).

 

“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Force Majeure Event, Tax Event or Tax Event Upon
Merger, all Transactions affected by the occurrence of such Termination Event
(which, in the case of an Illegality under Section 5(b)(i)(2) or a Force Majeure
Event under Section 5(b)(ii)(2), means all Transactions unless the relevant
Credit Support Document references only certain Transactions, in which case
those Transactions and, if the relevant Credit Support Document constitutes a
Confirmation for a Transaction, that Transaction) and (b) with respect to any
other Termination Event, all Transactions.

 

“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person.  For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.

 

“Agreement” has the meaning specified in Section 1(c).

 

“Applicable Close-out Rate” means:—

 

(a)                                 in respect of the determination of an Unpaid
Amount:—

 

(i)                                     in respect of obligations payable or
deliverable (or which would have been but for Section 2(a)(iii)) by a Defaulting
Party, the Default Rate;

 

(ii)                                  in respect of obligations payable or
deliverable (or which would have been but for Section 2(a)(iii)) by a
Non-defaulting Party, the Non-default Rate;

 

(iii)                               in respect of obligations deferred pursuant
to Section 5(d), if there is no Defaulting Party and for so long as the deferral
period continues, the Applicable Deferral Rate; and

 

(iv)                              in all other cases following the occurrence of
a Termination Event (except where interest accrues pursuant to clause (iii)
above), the Applicable Deferral Rate; and

 

(b)                                 in respect of an Early Termination Amount:—

 

(i)                                     for the period from (and including) the
relevant Early Termination Date to (but excluding) the date (determined in
accordance with Section 6(d)(ii)) on which that amount is payable:—

 

(1)                                 if the Early Termination Amount is payable
by a Defaulting Party, the Default Rate;

 

(2)                                 if the Early Termination Amount is payable
by a Non-defaulting Party, the Non-default Rate; and

 

(3)                                 in all other cases, the Applicable Deferral
Rate; and

 

21

--------------------------------------------------------------------------------


 

(ii)                                  for the period from (and including) the
date (determined in accordance with Section 6(d)(ii) on which that amount is
payable to (but excluding) the date of actual payment:—

 

(1)                                 if a party fails to pay the Early
Termination Amount due to the occurrence of an event or circumstance which
would, if it occurred with respect to a payment or delivery under a Transaction,
constitute or give rise to an Illegality or a Force Majeure Event, and for so
long as the Early Termination Amount remains unpaid due to the continuing
existence of such event or circumstance, the Applicable Deferral Rate;

 

(2)                                 if the Early Termination Amount is payable
by a Defaulting Party (but excluding any period in respect of which clause
(1) above applies), the Default Rate;

 

(3)                                 if the Early Termination Amount is payable
by a Non-defaulting Party (but excluding any period in respect of which clause
(1) above applies), the Non-default Rate; and

 

(4)                                 in all other cases, the Termination Rate.

 

“Applicable Deferral Rate” means:—

 

(a)                                 for the purpose of Section 9(h)(i)(3)(A),
the rate certified by the relevant payer to be a rate offered to the payer by a
major bank in a relevant interbank market for overnight deposits in the
applicable currency, such bank to be selected in good faith by the payer for the
purpose of obtaining a representative rate that will reasonably reflect
conditions prevailing at the time in that relevant market;

 

(b)                                 for purposes of Section 9(h)(i)(3)(B) and
clause (a)(iii) of the definition of Applicable Close-out Rate, the rate
certified by the relevant payer to be a rate offered to prime banks by a major
bank in a relevant interbank market for overnight deposits in the applicable
currency, such bank to be selected in good faith by the payer after consultation
with the other party, if practicable, for the purpose of obtaining a
representative rate that will reasonably reflect conditions prevailing at the
time in that relevant market; and

 

(c)                                  for purposes of Section 9(h)(i)(3)(C) and
clauses (a)(iv), (b)(i)(3) and (b)(ii)(1) of the definition of Applicable
Close-out Rate, a rate equal to the arithmetic mean of the rate determined
pursuant to clause (a) above and a rate per annum equal to the cost (without
proof or evidence of any actual cost) to the relevant payee (as certified by it)
if it were to fund or of funding the relevant amount.

 

“Automatic Early Termination” has the meaning specified in Section 6(a).

 

“Burdened Party” has the meaning specified in Section 5(b)(iv).

 

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs on or after the parties enter into the
relevant Transaction.

 

“Close-out Amount” means, with respect to each Terminated Transaction or each
group of Terminated Transactions and a Determining Party, the amount of the
losses or costs of the Determining Party that are or would be incurred under
then prevailing circumstances (expressed as a positive number) or gains of the
Determining Party that are or would be realised under then prevailing
circumstances (expressed as a negative number) in replacing, or in providing for
the Determining Party the economic equivalent of, (a) the material terms of that
Terminated Transaction or group of Terminated Transactions, including the
payments and deliveries by the parties under Section 2(a)(i) in respect of that
Terminated Transaction or group of Terminated Transactions that would, but for
the occurrence of the relevant Early Termination Date, have been required after
that date (assuming satisfaction of the conditions precedent in
Section 2(a)(iii) and (b) the option rights of the parties in respect of that
Terminated Transaction or group of Terminated Transactions.

 

22

--------------------------------------------------------------------------------


 

Any Close-out Amount will be determined by the Determining Party (or its agent),
which will act in good faith and use commercially reasonable procedures in order
to produce a commercially reasonable result.  The Determining Party may
determine a Close-out Amount for any group of Terminated Transactions or any
individual Terminated Transaction but, in the aggregate, for not less than all
Terminated Transactions.  Each Close-out Amount will be determined as of the
Early Termination Date or, if that would not be commercially reasonable, as of
the date or dates following the Early Termination Date as would be commercially
reasonable.

 

Unpaid Amounts in respect of a Terminated Transaction or group of Terminated
Transactions and legal fees and out-of-pocket expenses referred to in Section 11
are to be excluded in all determinations of Close-out Amounts.

 

In determining a Close-out Amount, the Determining Party may consider any
relevant information, including, without limitation, one or more of the
following types of information:—

 

(i)                                     quotations (either firm or indicative)
for replacement transactions supplied by one or more third parties that may take
into account the creditworthiness of the Determining Party at the time the
quotation is provided and the terms of any relevant documentation, including
credit support documentation, between the Determining Party and the third party
providing the quotation;

 

(ii)                                  information consisting of relevant market
data in the relevant market supplied by one or more third parties including,
without limitation, relevant rates, prices, yields, yield curves, volatilities,
spreads, correlations or other relevant market data in the relevant market; or

 

(iii)                               information of the types described in clause
(i) or (ii) above from internal sources (including any of the Determining
Party’s Affiliates) if that information is of the same type used by the
Determining Party in the regular course of its business for the valuation of
similar transactions.

 

The Determining Party will consider, taking into account the standards and
procedures described in this definition, quotations pursuant to clause (i) above
or relevant market data pursuant to clause (ii) above unless the Determining
Party reasonably believes in good faith that such quotations or relevant market
data are not readily available or would produce a result that would not satisfy
those standards.  When considering information described in clause (i), (ii) or
(iii) above, the Determining Party may include costs of funding, to the extent
costs of funding are not and would not be a component of the other information
being utilised.  Third parties supplying quotations pursuant to clause (i) above
or market data pursuant to clause (ii) above may include, without limitation,
dealers in the relevant markets, end-users of the relevant product, information
vendors, brokers and other sources of market information.

 

Without duplication of amounts calculated based on information described in
clause (i), (ii) or (iii) above, or other relevant information, and when it is
commercially reasonable to do so, the Determining Party may in addition consider
in calculating a Close-out Amount any loss or cost incurred in connection with
its terminating, liquidating or re-establishing any hedge related to a
Terminated Transaction or group of Terminated Transactions (or any gain
resulting from any of them).

 

Commercially reasonable procedures used in determining a Close-out Amount may
include the following:—

 

(1)                                 application to relevant market data from
third parties pursuant to clause (ii) above or information from internal sources
pursuant to clause (iii) above of pricing or other valuation models that are, at
the time of the determination of the Close-out Amount, used by the Determining
Party in the regular course of its business in pricing or valuing transactions
between the Determining Party and unrelated third parties that are similar to
the Terminated Transaction or group of Terminated Transactions; and

 

(2)                                 application of different valuation methods
to Terminated Transactions or groups of Terminated Transactions depending on the
type, complexity, size or number of the Terminated Transactions or group of
Terminated Transactions.

 

23

--------------------------------------------------------------------------------


 

“Confirmation” has the meaning specified in the preamble.

 

“consent” includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.

 

“Contractual Currency” has the meaning specified in Section 8(a).

 

“Convention Court” means any court which is bound to apply to the Proceedings
either Article 17 of the 1968 Brussels Convention on Jurisdiction and the
Enforcement of Judgments in Civil and Commercial Matters or Article 17 of the
1988 Lugano Convention on Jurisdiction and the Enforcement of Judgments in Civil
and Commercial Matters.

 

“Credit Event Upon Merger” has the meaning specified in Section 5(b).

 

“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.

 

“Credit Support Provider” has the meaning specified in the Schedule.

 

“Cross-Default” means the event specified in Section 5(a)(vi).

 

“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.

 

“Defaulting Party” has the meaning specified in Section 6(a).

 

“Designated Event” has the meaning specified in Section 5(b)(v).

 

“Determining Party” means the party determining a Close-out Amount.

 

“Early Termination Amount” has the meaning specified in Section 6(e).

 

“Early Termination Date” means the date determined in accordance with
Section 6(a) or 6(b)(iv).

 

“electronic messages” does not include e-mails but does include documents
expressed in markup languages, and “electronic messaging system” will be
construed accordingly.

 

“English Law” means the law of England and Wales, and “English” will be
construed accordingly.

 

“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.

 

“Force Majeure Event” has the meaning specified in Section 5(b).

 

“General Business Day” means a day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits).

 

“Illegality” has the meaning specified in Section 5(b).

 

24

--------------------------------------------------------------------------------


 

“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).

 

“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
“unlawful” will be construed accordingly.

 

“Local Business Day” means, (a) in relation to any obligation under
Section 2(a)(i), a General Business Day in the place or places specified in the
relevant Confirmation and a day on which a relevant settlement system is open or
operating as specified in the relevant Confirmation or, if a place or a
settlement system is not so specified, as otherwise agreed by the parties in
writing or determined pursuant to provisions contained, or incorporated by
reference, in this Agreement, (b) for the purpose of determining when a Waiting
Period expires, a General Business Day in the place where the event or
circumstance that constitutes or gives rise to the Illegality or Force Majeure
Event, as the case may be, occurs, (c) in relation to any other payment, a
General Business Day in the place where the relevant account is located and, if
different, in the principal financial centre, if any, of the currency of such
payment, and, if that currency does not have a single recognised principal
financial centre, a day on which the settlement system necessary to accomplish
such payment is open, (d) in relation to any notice or other communication,
including notice contemplated under Section 5(a)(i), a General Business Day (or
a day that would have been a General Business Day but for the occurrence of an
event or circumstance which would, if it occurred with respect to payment,
delivery or compliance related to a Transaction, constitute or give rise to an
Illegality or a Force Majeure Event) in the place specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(e) in relation to Section 5(a)(v)(2), a General Business Day in the relevant
locations for performance with respect to such Specified Transaction.

 

“Local Delivery Day” means, for purposes of Sections 5(a)(i) and 5(d), a day on
which settlement systems necessary to accomplish the relevant delivery are
generally open for business so that the delivery is capable of being
accomplished in accordance with customary market practice, in the place
specified in the relevant Confirmation or, if not so specified, in a location as
determined in accordance with customary market practice for the relevant
delivery.

 

“Master Agreement” has the meaning specified in the preamble.

 

“Merger Without Assumption” means the event specified in Section 5(a)(viii).

 

“Multiple Transaction Payment Netting” has the meaning specified in
Section 2(c).

 

“Non-affected Party” means, so long as there is one Affected Party, the other
party.

 

“Non-default Rate” means the rate certified by the Non-defaulting Party to be a
rate offered to the Non-defaulting Party by a major bank in a relevant interbank
market for overnight deposits in the applicable currency, such bank to be
selected in good faith by the Non-defaulting Party for the purpose of obtaining
a representative rate that will reasonably reflect conditions prevailing at the
time in that relevant market.

 

“Non-defaulting Party” has the meaning specified in Section 6(a).

 

“Office” means a branch or office of a party, which may be such party’s head or
home office.

 

“Other Amounts” has the meaning specified in Section 6(f).

 

25

--------------------------------------------------------------------------------


 

“Payee” has the meaning specified in Section 6(f).

 

“Payer” has the meaning specified in Section 6(f).

 

“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Proceedings” has the meaning specified in Section 13(b).

 

“Process Agent” has the meaning specified in the Schedule.

 

“rate of exchange” includes, without limitation, any premiums and costs of
exchange payable in connection with the purchase of or conversion into the
Contractual Currency.

 

“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.

 

“Schedule” has the meaning specified in the preamble.

 

“Scheduled Settlement Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.

 

“Specified Entity” has the meaning specified in the Schedule.

 

“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.

 

“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect to any such transaction) now existing or
hereafter entered into between one party to this Agreement (or any Credit
Support Provider of such party or any applicable Specified Entity of such party)
and the other party to this Agreement (or any Credit Support Provider of such
other party or any applicable Specified Entity of such other party) which is not
a Transaction under this Agreement but (i) which is a rate swap transaction,
swap option, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) which is a type of transaction that is similar to
any transaction referred to in clause (i) above that is currently, or in the
future becomes, recurrently entered into in the financial markets (including
terms and conditions incorporated by reference in such agreement) and which is a
forward, swap, future, option or other derivative on one or more rates,
currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, economic indices or measures of economic
risk or value, or other benchmarks against which payments or deliveries are to
be made, (b) any combination of these transactions and (c) any other transaction
identified as a Specified Transaction in this Agreement or the relevant
confirmation.

 

“Stamp Tax” means any stamp, registration, documentation or similar tax.

 

“Stamp Tax Jurisdiction” has the meaning specified in Section 4(e).

 

26

--------------------------------------------------------------------------------


 

“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.

 

“Tax Event” has the meaning specified in Section 5(b).

 

“Tax Event Upon Merger” has the meaning specified in Section 5(b).

 

“Terminated Transactions” means with respect to any Early Termination Date
(a) if resulting from an Illegality or a Force Majeure Event, all Affected
Transactions specified in the notice given pursuant to Section 6(b)(iv), (b) if
resulting from any other Termination Event, all Affected Transactions and (c) if
resulting from an Event of Default, all Transactions in effect either
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if “Automatic Early Termination” applies, immediately
before that Early Termination Date).

 

“Termination Currency” means (a) if a Termination Currency is specified in the
Schedule and that currency is freely available, that currency, and
(b) otherwise, euro if this Agreement is expressed to be governed by English law
or United States Dollars if this Agreement is expressed to be governed by the
laws of the State of New York.

 

“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Close-out Amount is determined as of a later date, that later date,
with the Termination Currency at the rate equal to the spot exchange rate of the
foreign exchange agent (selected as provided below) for the purchase of such
Other Currency with the Termination Currency at or about 11:00 a.m. (in the city
in which such foreign exchange agent is located) on such date as would be
customary for the determination of such a rate for the purchase of such Other
Currency for value on the relevant Early Termination Date or that later date. 
The foreign exchange agent will, if only one party is obliged to make a
determination under Section 6(e), be selected in good faith by that party and
otherwise will be agreed by the parties.

 

“Termination Event” means an Illegality, a Force Majeure Event, a Tax Event, a
Tax Event Upon Merger or, if specified to be applicable, a Credit Event Upon
Merger or an Additional Termination Event.

 

“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.

 

“Threshold Amount” means the amount, if any, specified as such in the Schedule.

 

“Transaction” has the meaning specified in the preamble.

 

“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for
Section 2(a)(iii)) or due but for Section 5(d)) to such party under
Section 2(a)(i) or 2(d)(i)(4) on or prior to such Early Termination Date and
which remain unpaid as at such Early Termination Date, and (b) in respect of
each Terminated Transaction, for each obligation under Section 2(a)(i) which was
(or would have been but for Section 2(a)(iii)) or 5(d)) required to be settled
by delivery to such party on or prior to such Early Termination Date and which
has not been so settled as at such Early Termination Date, an amount equal to
the fair market value of that which was (or would have been) required to be
delivered and (c) if the Early Termination Date results from an Event of
Default, a Credit Event Upon Merger or an Additional Termination Event in
respect of which all outstanding Transactions are Affected Transactions, any
Early Termination Amount due prior to such Early Termination Date and which
remains unpaid as of such Early Termination Date, in each case together with any
amount of interest

 

27

--------------------------------------------------------------------------------


 

accrued or other compensation in respect of that obligation or deferred
obligation, as the case may be, pursuant to Section 9(h)(ii)(1) or (2), as
appropriate.  The fair market value of any obligation referred to in clause
(b) above will be determined as of the originally scheduled date for delivery,
in good faith and using commercially reasonable procedures, by the party obliged
to make the determination under Section 6(e) or, if each party is so obliged, it
will be the average of the Termination Currency Equivalents of the fair market
values so determined by both parties.

 

“Waiting Period” means:—

 

(a)                                 in respect of an event or circumstance under
Section 5(b)(i), other than in the case of Section 5(b)(i)(2) where the relevant
payment, delivery or compliance is actually required on the relevant day (in
which case no Waiting Period will apply), a period of three Local Business Days
(or days that would have been Local Business Days but for the occurrence of that
event or circumstance) following the occurrence of that event or circumstance;
and

 

(b)                                 in respect of an event or circumstance under
Section 5(b)(ii), other than in the case of Section 5(b)(ii)(2) where the
relevant payment, delivery or compliance is actually required on the relevant
day (in which case no Waiting Period will apply), a period of eight Local
Business Days (or days that would have been Local Business Days but for the
occurrence of that event or circumstance) following the occurrence of that event
or circumstance.

 

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

SUNTRUST BANK

 

FERRELLGAS, L.P.

 

 

 

 

 

 

 

 

 

By:

/s/ Fred D. Woolf

 

By:

/s/ J. Ryan VanWinkle

Name:

Fred D. Woolf

 

Name:

J. Ryan VanWinkle

Title:

Director

 

Title:

EVP & CFO

Date:

5/23/12

 

Date:

5/18/12

 

28

--------------------------------------------------------------------------------


 

SCHEDULE

 

to the

 

2002 ISDA Master Agreement

 

dated as of May 3, 2012, between

 

SUNTRUST BANK
(“Party A”)

 

and

 

FERRELLGAS, L.P.
(“Party B”)

 

Part 1.  Termination Provisions.

 

(a)                      “Specified Entity” means for the purposes of Sections
5(a)(v), (vi), and (vii), and Section 5(b)(v) of this Agreement, in the case of
Party A, not applicable and, in the case of Party B, not applicable.

 

(b)                      “Specified Transaction” will have the meaning specified
in Section 14 of this Agreement.

 

(c)                       The “Cross-Default” provisions of Section 5(a)(vi) of
this Agreement will apply to each of Party A and Party B.

 

“Specified Indebtedness” will have the meaning specified in Section 14 of this
Agreement, except that such term will not include obligations in respect of
deposits received in the ordinary course of a party’s banking business.

 

“Threshold Amount” means:

 

(i) with respect to Party A, an amount equal to three percent (3%) of its
Shareholders’ Equity; and

 

(ii) with respect to Party B, an amount equal to $25,000,000 (or the equivalent
thereof in any other currency or currencies).

 

“Loan Agreement” means the Credit Agreement dated as November 2, 2009 among
Party B, Ferrellgas, Inc., as general partner of Party B, Bank of America, N.A.,
as administrative agent, and the lenders party thereto, including Party A, as
amended by the Amendment No. 1 to Credit Agreement dated as of September 23,
2011 without regard to any termination or cancellation thereof, whether by
reason of payment of all indebtedness incurred thereunder or otherwise, or,
unless consented to in writing by Party A or Party A or one of its Affiliates is
a party thereto, any other amendment or modification, addition, replacement,
refinancing, waiver, or consent thereto or thereof.

 

“Shareholders’ Equity” means, with respect to any entity, at any time, the sum
(as shown in the most recent annual audited financial statements of such entity)
of (i) its capital stock (including preferred stock) outstanding, taken at par
value, (ii) its capital surplus and (iii) its retained earnings, minus
(iv) treasury stock, each to be determined in accordance with generally accepted
accounting principles.

 

29

--------------------------------------------------------------------------------


 

(d)                                 The “Credit Event Upon Merger” provisions of
Section 5(b)(v) of this Agreement will apply to Party A and to Party B.

 

For purposes hereof, (i) Party A or its successor, surviving or transferee
entity will be deemed “materially weaker” following a merger only if its
long-term senior unsecured debt is rated below BBB- by Standard & Poor’s
Corporation (S&P) or below Baa3 by Moody’s Investors Service, Inc. (Moody’s), or
ceases to be rated and (ii) Party B or its successor, surviving or transferee
entity will be deemed “materially weaker” following a merger only if its
long-term senior unsecured debt is rated B- or below by S&P or Caa1 or below by
Moody’s, or ceases to be rated.

 

(e)                                  The “Automatic Early Termination” provision
of Section 6(a) of this Agreement will not apply to Party A or to Party B.

 

(f)                                   “Termination Currency” means United States
Dollars.

 

(g)                                  “Additional Termination Event” will apply. 
The following will constitute an Additional Termination Event:

 

If (i) Party A ceases to be a Hedge Bank (as defined in the Loan Agreement) or
otherwise ceases to have the obligations under this agreement secured under the
terms of the Loan Agreement and of the Security Agreement (as defined in the
Loan Agreement) with the same priorities as set forth in Section 8.03 of the
Loan Agreement and the same collateral as set forth in the Security Agreement
and (ii) within thirty (30) days thereafter, Party B does not either (A) enter
into a Credit Support Annex with Party A in the form of the ISDA 1994 Credit
Support Annex (Security Interest-New York Law) with a Paragraph 13 containing
the terms set forth in Exhibit 1 attached hereto or such other terms acceptable
to both parties or (B) provide other collateral for its obligations hereunder in
a form and amount and subject to such documentation as are acceptable to Party
A.

 

For the purpose of the foregoing Additional Termination Event, the sole Affected
Party will be Party B and all Transactions shall be Affected Transactions.

 

Part 2.  Tax Representations

 

(a)                                 Payer Representations. For the purpose of
Section 3(e) of this Agreement, Party A and Party B each make the following
representation:-

 

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of this Agreement) to be made by it to
the other party under this Agreement. In making this representation, it may rely
on:

 

(i)             the accuracy of any representations made by the other party
pursuant to Section 3(f) of this Agreement;

 

(ii)   the satisfaction of the agreement contained in Section 4(a)(i) or
4(a)(iii) of this Agreement and the accuracy and effectiveness of any document
provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of this
Agreement; and

 

30

--------------------------------------------------------------------------------


 

(iii)      the satisfaction of the agreement of the other party contained in
Section 4(d) of this Agreement, provided that it shall not be a breach of this
representation where reliance is placed on clause (ii) and the other party does
not deliver a form or document under Section 4(a)(iii) by reason of material
prejudice to its legal or commercial position.

 

(b)                      Payee Representations.  For the purpose of
Section 3(f) of this Agreement:

 

(i)        Party A makes the following representation:

 

it is duly organized under the laws of the State of Georgia in the United States
and is a U.S. person (as that term is used in § 1.1441-4(a)(3)(ii) of United
States Treasury Regulations) for U.S. federal tax purposes.

 

(ii)       Party B makes the following representation:

 

it is duly organized under the laws of the United States, or the laws of one of
the states of the United States, or the laws of the District of Columbia, and/or
is a U.S. person (as that term is used in § 1.1441-4(a)(3)(ii) of United States
Treasury Regulations) for U.S. federal tax purposes.

 

Part 3.  Agreement to Deliver Documents.

 

For purposes of Section 4(a)(i) and 4(a)(ii) of this Agreement, each party
agrees to deliver to the other party the following documents, as applicable:

 

(a)                      Tax forms, documents or certificates to be delivered
are:

 

Party required to deliver
document

 

Form/Document/Certificate

 

Date by which to be
delivered

Party A and Party B

 

An original, duly completed, dated and executed current United States Internal
Revenue Service Form W-9 (or successor form)

 

(i) Upon execution of the Agreement; (ii) promptly upon learning that any form
provided pursuant to this section has become obsolete or incorrect; and
(iii) upon request of Party A.

 

(b)                      Other documents to be delivered are:

 

Party required to
deliver document

 

Form/Document/Certificate

 

Date by which to
be delivered

 

Covered by
Section 3(d)
Representation

Party B

 

Annual Report of Party B containing audited, consolidated financial statements
certified by independent certified public accountants and prepared in

 

As soon as available and in any event within 90 days after the end of each
fiscal year

 

Yes

 

31

--------------------------------------------------------------------------------


 

 

 

accordance with generally accepted accounting principles in the United States.
Filing with the SEC or posting on Party B’s website will constitute delivery of
this document.

 

of Party B

 

 

Party A and Party B

 

Certified copies of all corporate or partnership authorizations, as the case may
be, and any other documents with respect to the execution, delivery and
performance of this Agreement, any Credit Support Document and any Confirmation

 

Upon execution and delivery of this Agreement

 

Yes

Party A and Party B

 

Certificate of authority and specimen signatures of individuals executing this
Agreement, any Credit Support Document and any Confirmation

 

Upon execution and delivery of this Agreement and, if requested, upon execution
of any Confirmation

 

Yes

 

Part 4.  Miscellaneous.

 

(a)                      Addresses for Notices.  For the purpose of
Section 12(a) of this Agreement:

 

(i)                         The address for notices or communications to Party A
is:

 

SunTrust Bank

Financial Risk Management, Operations

3333 Peachtree Road, N.E.

11th Floor, Center Code 3913

Atlanta, GA  30326

Telephone Number: 404-926-5821

Facsimile Number: 404-926-5826

 

(ii)                      The address for notices or communications to Party B
is:

 

Mr. Ryan VanWinkle, CFO

Ferrellgas, L.P.

One Liberty Plaza

Liberty, MO 64068

Telephone Number: 913-661-1528

Email: ryanvanwinkle@Ferrellgas.com

 

32

--------------------------------------------------------------------------------


 

(b)                      Process Agent.

 

Party A appoints as its Process Agent: not applicable.

 

Party B appoints as its Process Agent: not applicable.

 

With respect to the third sentence of Section 13(c), the reference therein to
Section 12 to the contrary notwithstanding, no consent is given by Party B to
service of process by facsimile transmission or electronic messaging system.

 

(c)                       Offices.  The provisions of Section 10(a) of this
Agreement will apply to this Agreement.

 

(d)                      Multibranch Party.  For purposes of Section 10(b) of
this Agreement:

 

Party A is not a Multibranch Party.

 

Party B is not a Multibranch Party.

 

(e)                       Calculation Agent.  The Calculation Agent is Party A;
provided, however, if Party A is the Defaulting Party, the Calculation Agent
shall be Party B until such time as Party A is no longer a Defaulting Party;
provided, further, that if Party A is an Affected Party and Party B is not an
Affected Party, the Calculation Agent shall be Party B until such time as Party
A is no longer an Affected Party.

 

(f)        Credit Support Document.

 

Credit Support Document means in relation to Party A:  Each Credit Support Annex
entered into by Party A and Party B or, if none exists, not applicable.

 

Credit Support Document means in relation to Party B:  Each Credit Support Annex
entered into by Party A and Party B or, if none exists, the Security Agreement
(as defined in the Loan Agreement).

 

(g)                       Credit Support Provider.

 

Credit Support Provider means in relation to Party A:  none.

 

Credit Support Provider means in relation to Party B:  Unless Party A and Party
B have entered into a Credit Support Annex, the Guarantors (as defined in the
Loan Agreement).

 

(h)                      Governing Law.  This Agreement will be governed by and
construed in accordance with the laws of the State of New York without reference
to choice of law doctrine, but giving effect to Sections 5-1401 and 5-1402 of
the New York General Obligations Law.

 

(i)                          Netting of Payments.  “Multiple Transaction Payment
Netting” will not apply for the purpose of Section 2(c) of this Agreement. Both
parties may agree at least one Local Business Day in advance of one or more
Scheduled Settlement Dates that, with regard to payments due on such date(s),
Multiple Transaction Payment Netting will apply.  Unless

 

33

--------------------------------------------------------------------------------


 

otherwise so agreed, Multiple Transaction Payment Netting will not apply for
purposes of Section 2(c) of this Agreement.

 

(j)                        Affiliate will have the meaning specified in
Section 14 of this Agreement.

 

(k)                      Absence of Litigation.  For the purpose of
Section 3(c):

 

“Specified Entity” means in relation to Party A: none

 

“Specified Entity” means in relation to Party B:  any Subsidiary of Party B.

 

(l)                        No Agency.  The provisions of Section 3(g) will apply
to this Agreement.

 

(m)                   Additional Representation will apply.  For the purpose of
Section 3 of this Agreement, each of the following will constitute an Additional
Representation:

 

(i)             Relationship Between the Parties.  Each party will be deemed to
represent to the other party on the date on which it enters into a Transaction
(absent a written agreement between the parties that expressly imposes
affirmative obligations to the contrary for that Transaction): -

 

(A)                   Non-Reliance.  It is acting for its own account and it has
made its own independent decisions to enter into that Transaction and as to
whether that Transaction is appropriate or proper for it based upon its own
judgment and upon advice from such advisers as it has deemed necessary.  It is
not relying on any communication (written or oral) of the other party as
investment advice or as a recommendation to enter into that Transaction, it
being understood that information and explanations related to the terms and
conditions of a Transaction will not be considered investment advice or a
recommendation to enter into that Transaction.  No communication (written or
oral) received from the other party will be deemed to be an assurance or
guarantee as to the expected results of that Transaction.

 

(B)                   Assessment and Understanding.  It is capable of assessing
the merits of and understanding (on its own behalf or through independent
professional advice), and understands and accepts, the terms, conditions and
risks of that Transaction.  It is also capable of assuming, and assumes, the
risks of that Transaction.

 

(C)                   Status of Parties.  THE OTHER PARTY IS NOT ACTING AS A
FIDUCIARY FOR OR AN ADVISER TO IT IN RESPECT OF THAT TRANSACTION.

 

(ii)                     Commodity Exchange Act.  Each party will be deemed to
represent to the other party on the date on which it enters into a Transaction:

 

(A) Eligible Contract Participant.  It is an “eligible contract participant” as
defined in the Commodity Exchange Act and any rules thereunder, each as amended
from time to time;

 

(B)  Line of Business.  It has entered into the Transaction for the purposes of
managing its borrowings or investments, hedging its underlying assets or
liabilities or in connection with its line of business;

 

34

--------------------------------------------------------------------------------


 

(C) Individually Negotiated.  This Agreement and each Transaction is subject to
individual negotiation by each party; and

 

(D) No Trading Facilities.  Neither this Agreement nor any Transaction will be
executed or traded on a “trading facility” within the meaning of Section 1a(33)
of the Commodity Exchange Act, as amended.

 

(iii)      ERISA. Party B represents and warrants to Party A as of the date of
this Agreement (which representations will be deemed to be repeated by such
party on each date on which a Transaction is entered into) that it is not (i) an
“employee benefit plan” that is subject to the fiduciary responsibility
provisions of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), (ii) a “plan” within the meaning of Section 4975 of the Internal
Revenue Code of 1986, as amended (the “Code”), (iii) a governmental plan or
other governmental entity that is subject to federal, state or local law that is
substantially similar to the provisions of Section 406 of ERISA or Section 4975
of the Code, or (iv) a person or entity the underlying assets of which are “plan
assets” within the meaning of Section 3(42) of ERISA, Department of Labor Reg.,
29 CFR § 2510.3-101 or otherwise.

 

(n)                     Recording of Conversations.  Each party (i) consents to
the recording of telephone conversations between the trading, marketing and
other relevant personnel of the parties in connection with this Agreement or any
potential Transaction, (ii) agrees to obtain any necessary consent of, and give
any necessary notice of such recording to, its relevant personnel and
(iii) agrees, to the extent permitted by applicable law, that recordings may be
submitted in evidence in any Proceedings.

 

Part 5.  Other Provisions

 

(a)                                 2002 Master Agreement Protocol.  The parties
agree that the definitions and provisions of the ISDA 2002 Master Agreement
Protocol as published by the International Swaps and Derivatives
Association, Inc. on July 15, 2003 (the “Protocol”) are incorporated into and
apply to this Agreement as if set out in full herein, for the purpose of
indicating agreement by the parties to the amendments set out in Annexes 1 to 18
of the Protocol.  References in the Protocol to a 2002 Master shall be deemed to
be references to this Agreement.

 

(b)                                 Escrow Payments.  If by reason of the time
difference between the cities in which payments are to be made, it is not
possible for simultaneous payments to be made on any date on which both parties
are required to make payments hereunder, either party may at its option and in
its sole discretion notify the other party that payments on that date are to be
made in escrow.  In this case the deposit of the payment due earlier on that
date shall be made by 2:00 p.m. (local time at the place for the earlier
payment) on that date with an escrow agent selected by the party giving the
notice, accompanied by irrevocable payment instructions (i) to release the
deposited payment to the intended recipient upon receipt by the escrow agent of
the required deposit of the corresponding payment from the other party on the
same date accompanied by the irrevocable payment instructions to the same effect
or (ii) if the required deposit of the corresponding payment is not made on the
same date, to return the payment deposited to the party that paid it into
escrow.  The party that elects to have payments made in escrow shall pay the
costs of the escrow arrangements and shall cause those arrangements to provide
that the intended recipient of the payment due to be deposited first shall be
entitled to interest on that deposited payment for each day in the period of its
deposit at the rate offered by the escrow agent

 

35

--------------------------------------------------------------------------------


 

for that day for overnight deposits in the relevant currency in the office where
it holds that deposited payment (at 11:00 a.m. local time on that day) if that
payment is not released by 5:00 p.m. on the date it is deposited for any reason
other than the intended recipients’ failure to make the escrow deposit it is
required to make hereunder in a timely fashion.

 

(c)                                  Set Off.  Section 6 (f) of the Agreement is
amended by deleting the first paragraph thereof and replacing it with the
following:

 

“(f) Set-Off.  Any Early Termination Amount in circumstances where an Event of
Default has occurred with respect to the Defaulting Party or a Termination Event
has occurred pursuant to Section 5(b)(v) (Credit Event Upon Merger) or
Section 5(b)(vi) (Additional Termination Event) with respect to the Affected
Party (in either case “Y”), will, at the option of the Non-defaulting party or
the party that is not the Affected Party (in either case, “X”), and without
prior notice to Y, be reduced by its set off against any other amounts (“Other
Amounts”) payable by Y to X or its affiliates (where the Early Termination
Amount is payable by X to Y) or by X or its affiliates to Y (where the Early
Termination Amount is payable by Y to X) (whether or not arising under this
Agreement, whether matured or unmatured, whether or not contingent and
irrespective of the currency, place of payment or booking office of the sum or
obligation).  To the extent that any Other Amounts are so set off, those Other
Amounts will be discharged promptly and in all respects.  X will give notice to
Y of any set off effected under this Section 6(f).”

 

(d)                                 USA PATRIOT ACT Notice. Party A hereby
notifies Party B that pursuant to the requirements of the USA Patriot Act (Title
III of Pub.L. 107-56, signed into law October 26, 2001, and hereinafter referred
to as the “Act”), it is required to obtain, verify and record information that
identifies Party B, which information includes the name and address of Party B,
and such other information as will allow Party A to identify Party B in
accordance with the Act.

 

(e)                                  FDIC.  Party B acknowledges that
Transactions are not insured by the Federal Deposit Insurance Corporation.

 

(f)                                   Change of Account.  Section 2(b) of this
Agreement is hereby amended by the addition of the following after the word
“delivery” in the first line thereof:  “to another account in the same legal and
tax jurisdiction as the original account.”

 

(g)                                  Waiver of Jury Trial.  Each party hereby
irrevocably waives any and all right to trial by jury in any suit, action or
proceeding arising out of or relating to this Agreement or any Transaction and
acknowledges that this waiver is a material inducement to the other party’s
entering into this Agreement.

 

(h)                                Transfer. Section 7 of the Agreement is
amended by adding the words “which consent shall not be unreasonably withheld or
delayed” in the third line thereof after the word “party” and before the comma.

 

36

--------------------------------------------------------------------------------


 

Part 6.  FX Transactions and Currency Option Transactions

 

(a)                                 Incorporation of Definitions.  The 1998 FX
and Currency Option Definitions (the “FX Definitions”), published by the
International Swaps and Derivatives Association, Inc., the Emerging Markets
Traders Association and The Foreign Exchange Committee, are hereby incorporated
by reference with respect to FX Transactions (as defined in the FX Definitions)
and Currency Option Transactions (as defined in the FX Definitions).  Terms
defined in the FX Definitions shall have the same meanings in this Part 6.

 

(b)                                 Scope.  Unless otherwise agreed in writing
by the parties, each FX Transaction and Currency Option Transaction entered into
between the parties before, on or after the date of this Agreement shall be a
Transaction under this Agreement and shall be part of, subject to and governed
by this Agreement even if the Confirmation in respect thereof does not state
that such FX Transaction or Currency Option Transaction is subject to or
governed by this Agreement or does not otherwise reference this Agreement For
the avoidance of doubt, this Agreement shall supersede and replace in their
entirety any SunTrust Terms and Conditions for Foreign Exchange Transactions in
effect between the parties.

 

(c)                                  Amendments to FX Definitions. The following
amendments are to be made to the FX Definitions:

 

(i)  Section 3.4 of the FX and Currency Option Definitions is hereby amended by
adding the following subsection (c):

 

(c)                                  Premium Payment.  If a Premium is not
received on the Premium Payment Date, the Seller may elect: (i) to accept a late
payment of such Premium; or (ii) to give written notice of such non-payment and,
if such payment shall not be received within three Local Business Days of such
notice, treat the related Currency Option Transaction as void; or (iii) to give
written notice of such non-payment and, if such payment shall not be received
within three Local Business Days of such notice, treat such non-payment as an
Event of Default under Section 5(a)(i) of this Agreement.  If the Seller elects
to act under either clause (i) or (ii) of the preceding sentence, the Buyer
shall pay all out-of-pocket costs and actual damages incurred in connection with
such unpaid or late Premium or void Currency Option Transaction, including
without limitation, interest on such Premium in the same currency as such
Premium at the then prevailing market rate and any other losses, costs or
expenses incurred by the Seller in connection with such terminated Currency
Option Transaction, for the loss of its bargain, its costs of funding, or the
loss incurred as a result of terminating, liquidating, obtaining or
re-establishing a delta hedge or related trading position with respect to such
Currency Option Transaction.

 

37

--------------------------------------------------------------------------------


 

(ii) Section 3.7 of the FX and Currency Option Definitions is hereby amended by
adding the following subsection (d):

 

(d)                                 Event of Default.  If an Event of Default or
a Potential Event of Default has occurred and is continuing and an Early
Termination Date has not been designated by the Non-Defaulting Party (the
“Default Period”), the Non-Defaulting Party may, by written notice, specify that
any or all Currency Option Transactions with an Exercise Date in the Default
Period shall be settled in accordance with Section 3.7(b) of the FX Definitions.

 

(iii)  The FX Definitions are hereby amended by adding the following
Section 3.9:

 

Section 3.9 Discharge and Termination of Currency Option Transactions. Unless
otherwise agreed, any Call or any Put written by a party will automatically be
terminated and discharged, in whole or in part, as applicable, against a Call or
Put, respectively, written by the other party, such termination and discharge to
occur automatically upon the payment in full of the last Premium payable in
respect of such Currency Option Transactions; provided that such termination and
discharge may only occur in respect of Currency Option Transactions:

 

(i) each being with respect to the same Put Currency and the same Call Currency;

(ii) each having the same Expiration Date and Expiration Time;

(iii) each being the same style (i.e., either both being American or both being
European);

(iv) each having the same Strike Price;

(v) neither of which shall have been exercised by delivery of a Notice of
Exercise;

(vi) each being transacted by the same pair of Offices of Buyer and Seller;

 

and upon the occurrence of such termination and discharge, neither party shall
have any further obligation to the other party in respect of the relevant
Currency Option Transactions so terminated and discharged.  In the case of a
partial termination and discharge (i.e., where the Currency Option Transactions
are for different amounts of the Currency Pair), the remaining portion of the
Currency Option Transaction which is partially discharged and terminated shall
continue to be a Currency Option Transaction for all purposes of this Agreement.

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document

 

SUNTRUST BANK

FERRELLGAS, L.P.

 

 

 

 

 

By: Ferrellgas, Inc., its general partner

 

 

 

 

 

 

By:

/s/ Fred D. Woolf

 

By:

/s/ J. Ryan VanWinkle

Name:

Fred D. Woolf

 

Name:

J. Ryan VanWinkle

Title:

Director

 

Title:

EVP & CFO

Dated:

5/23/12

 

Dated:

5/18/12

 

39

--------------------------------------------------------------------------------


 

Exhibit 1

 

(a)  Eligible Collateral.  Cash, which will have a Valuation Percentage of 100%.

 

(b)  Other Eligible Support.   “Other Eligible Support” shall be a letter of
credit procured by the Pledgor for the benefit of the Secured Party in form and
substance reasonably satisfactory to the Secured Party (a “Letter of Credit”).

 

(c)  The Independent Amount for Pledgor is $0.

 

(d)  “Threshold” means, with respect to either party, the amounts determined on
the basis of the lower of the Ratings set forth in the following table.  If an
Event of Default has occurred and is continuing with respect to a party, or if a
party is unrated by both of the following agencies, its Threshold shall be $0.

 

Rating

 

 

 

(S&P/Moody’s)

 

Threshold

 

 

 

 

 

BB- / Ba3 and above

 

$

4,000,000

 

 

 

 

 

B+ / B1

 

$

2,000,000

 

 

 

 

 

B / B2

 

$

2,000,000

 

 

 

 

 

B- / B3

 

$

2,000,000

 

 

 

 

 

CCC+ / Caa1 and below

 

$

0

 

 

As used herein:

 

“Rating” means the rating assigned by either S&P or Moody’s to the long term,
senior, unsecured and otherwise unsupported obligations of a party, or, as the
case may be, a party’s financial strength rating as assigned by either of these
ratings agencies.

 

“S&P” means Standard & Poor’s Ratings Services.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

(e) The Minimum Transfer Amount is $250,000 for any Delivery Amount of Pledgor
and $250,000 for any Return Amount of Secured Party. The Delivery Amount and the
Return Amount will be rounded up and down, respectively, to the nearest integral
multiple of $10,000.

 

(f)  “Valuation Agent” means Party A; provided, however, that notwithstanding
anything to the contrary set forth in this Annex, the Valuation Agent shall not
be required to notify Party B of the Valuation Agent’s calculations of Value,
Exposure, Delivery Amount or Return Amount hereunder unless requested to do so
by Party B in each instance.

 

40

--------------------------------------------------------------------------------


 

(g) “Valuation Date” means any Local Business Day.

 

(h) “Valuation Time” means the close of business in the city of the Valuation
Agent on the Valuation Date or the date of calculation, as applicable; provided
that the calculations of Value and Exposure will be made as of approximately the
same time on the same date.

 

(i) “Notification Time” means 1:00 p.m., New York time, on a Local Business Day.

 

(j) Conditions Precedent and Secured Party’s Rights and Remedies.  With respect
to Party A, an Illegality, Credit Event Upon Merger or Additional Termination
Event (if Party A is the Affected Party with respect to such Termination Event)
will be a “Specified Condition.”  With respect to Party B, an Illegality, Credit
Event Upon Merger or Additional Termination Event (if Party B is the Affected
Party with respect to such Termination Events) will be a “Specified Condition.”

 

(k) Consent is required for any substitution pursuant to Paragraph 4(d) of the
Credit Support Annex.

 

(l) For purposes of Paragraph 5 of the Credit Support Annex, the Resolution Time
is 1:00 p.m., New York time, on the Local Business Day following the date on
which notice of the dispute is given.

 

(m) For the purpose of Paragraphs 5(i)(C) and 5(ii), the Value of Posted Credit
Support will be calculated as follows: in the case of Cash, the face amount
thereof; with respect to any Letter of Credit, the amount then available to be
unconditionally drawn upon by the Secured Party (subject only to the conditions
to drawing specified in the letter of credit documentation).

 

(n) Party A or its Custodian will be entitled to hold Posted Collateral pursuant
to Paragraph 6(b); provided that the following conditions applicable to it are
satisfied:

 

(A)                               Party A will only be entitled to hold Posted
Collateral if it (1) is not a Defaulting Party and (2) has an unsecured and
unsubordinated long-term debt or issuer credit rating of at least BBB+ from
Standard & Poor’s Ratings Services or any successor thereto (“S&P”) and Baa1
from Moody’s Investors Service, Inc. or any successor thereto (“Moody’s”).

 

(B)                               The Custodian is a “bank” (as defined in the
Federal Deposit Insurance Act) whose Rating is at least BBB+ by S&P and Baa1 by
Moody’s.

 

(C)                               The Posted Collateral is held only in the
United States of America.

 

41

--------------------------------------------------------------------------------


 

(o) Party B or its Custodian will be entitled to hold Posted Collateral pursuant
to Paragraph 6(b); provided that the following conditions applicable to it are
satisfied:

 

(A)                               Party B will only be entitled to hold Posted
Collateral if it (1) is not a Defaulting Party and (2) has an unsecured and
unsubordinated long-term debt or issuer credit rating of at least BBB+ from
Standard & Poor’s Ratings Services or any successor thereto (“S&P”) and Baa1
from Moody’s Investors Service, Inc. or any successor thereto (“Moody’s”).

 

(B)                               The Custodian is a “bank” (as defined in the
Federal Deposit Insurance Act) whose Rating is at least BBB+ by S&P and Baa1 by
Moody’s.

 

(C)                               The Posted Collateral is held only in the
United States of America.

 

(p) The provisions of Paragraph 6(c) will apply to Party A and Party B.

 

(q) The Interest Amount provisions of Paragraph 6(d)(ii) of the Credit Support
Annex will apply.  The “Interest Rate” for any day will be the Federal Funds
(Effective) rate published in N.Y. Federal Reserve Statistical Release H.15(519)
for that day or such other recognized source used for the purpose of displaying
such rate. If the Interest Rate for the relevant day is a negative number, such
Interest Rate will be deemed to be zero.

 

(r) Other Eligible Support and Other Posted Support.

 

(i) “Value” shall mean, with respect to any Letter of Credit, the amount then
available to be unconditionally drawn upon by the Secured Party (subject only to
the conditions to drawing specified in the letter of credit documentation).

 

(ii) “Transfer” shall mean, with respect to any Letter of Credit, the creation
of an unconditional right of the Secured Party for whose benefit the letter of
credit is established to draw upon that letter of credit (subject only to the
conditions to drawing specified in the letter of credit documentation)
including, without limitation, delivery of the original letter of credit
documentation to the Secured Party.

 

(s) For each Transfer to Secured Party instructions will be provided by Secured
Party for that specific Transfer. For each Transfer to Pledgor, instructions
will be provided by Pledgor for that specific Transfer.

 

42

--------------------------------------------------------------------------------


 

[g133641ku11i001.jpg]

 

303 Peachtree Street, N.E.

Center Code 3913

Atlanta, Georgia 30308

 

May 8, 2012

 

Confirmation of Swap Transaction

 

THIS LETTER AGREEMENT SHOULD BE REVIEWED, EXECUTED BY AN AUTHORIZED PERSON(S),
AND RETURNED IMMEDIATELY VIA EMAIL OR BY FAX TO 404-926-5827.

 

Mr. Alan C. Heitman

Vice President

Ferrellgas, L.P.

7500 College Blvd.

Suite 1000

Overland Park, KS  66210

Ph: 816-792-6879

alheitmann@ferrellgas.com

 

REF:                          161483

 

The purpose of this communication is to set forth the terms and conditions of
the Swap Transaction entered into between SunTrust Bank (“SunTrust”) and
Ferrellgas, L.P. (“Counterparty”) on the Trade Date specified below.  This
communication constitutes a “Confirmation” as referred to in the Agreement
specified below.

 

The definitions and provisions contained in the 2006 Definitions, as published
by the International Swaps and Derivatives Association, Inc. (the
“Definitions”), are incorporated into this Confirmation.  In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern.  This Confirmation supplements, forms a part of, and is subject to,
the ISDA Master Agreement between SunTrust and the Counterparty, dated as of
May 3, 2012, as amended and supplemented from time to time (the “Agreement”). 
All provisions contained in, or incorporated by reference into, the Agreement
will govern this Confirmation except as expressly modified below.

 

1.                                      The terms of the particular Swap
Transaction to which this Confirmation relates are as follows:

 

Notional Amount:

 

$140,000,000

 

 

 

Trade Date:

 

May 7, 2012

 

 

 

Effective Date:

 

May 9, 2012

 

--------------------------------------------------------------------------------


 

Termination Date:

 

October 1, 2017, with adjustment in accordance with the Modified Following
Business Day Convention for the Floating Rate Payer only, and subject to the
following terms:

 

SunTrust shall have the right at any time, from and including October 1, 2013 up
to the September 1, 2017, to notify the Counterparty of its desire to terminate
this Transaction, in whole but not in part, (the “Optional Early Termination”),
which notice may be given by telephone, to be followed by written confirmation
of such notice within one Business Day.  However, failure by SunTrust to provide
written notice does not affect the validity of the telephonic notice.  The date
on which the Optional Early Termination is to occur (the “Optional Termination
Date”) shall be determined by SunTrust and shall be any Business Day which is at
least thirty calendar days after the date on which the Counterparty has been
notified of such Optional Early Termination. The Optional Termination Date shall
be deemed an Early Termination Date and the amount payable in respect of such
Early Termination Date shall be the net of (i) the amount determined in
accordance with the table below and (ii) unpaid accrued interest from the last
Period End Date to but excluding the Optional Termination Date.  This amount
shall be payable by SunTrust or by the Counterparty on the Optional Termination
Date.

 

Optional Termination Date

 

Fee to Counterparty

 

 

 

 

 

October 1, 2013 through (but excluding) October 1, 2014

 

$

6,388,200

 

October 1, 2013 through (but excluding) October 1, 2015

 

$

3,193,400

 

October 1, 2015 to the Termination Date

 

$

0

 

 

Business Days:

 

New York and London

 

 

 

Calculation Agent:

 

SunTrust

 

 

 

Fixed Amounts

 

 

 

 

 

Fixed Rate Payer:

 

SunTrust

 

 

 

Fixed Rate Payer Payment Dates:

 

The 1st day of each October and April, beginning October 1, 2012, through and
including the Termination Date, subject to adjustment in accordance with the
Modified Following Business Day Convention

 

 

 

Fixed Rate:

 

9.125% per annum

 

 

 

Fixed Rate Day Count Fraction:

 

30/360

 

 

 

Adjustment to Period End Dates:

 

Inapplicable

 

 

 

Floating Amounts

 

 

 

 

 

Floating Rate Payer:

 

Counterparty

 

2

--------------------------------------------------------------------------------


 

Floating Rate Payer Payment Dates:

 

The 1st day of each October and April, beginning October 1, 2012, through and
including the Termination Date, subject to adjustment in accordance with the
Modified Following Business Day Convention

 

 

 

Floating Rate Option:

 

USD-LIBOR-BBA

 

 

 

Designated Maturity:

 

1 Month

 

 

 

Floating Rate for initial Calculation Period:

 

0.238750% per annum (exclusive of spread)

 

 

 

Floating Rate Day Count Fraction:

 

Actual/360

 

 

 

Spread:

 

Plus 7.96% per annum

 

 

 

Adjustment to Period End Dates:

 

Applicable

 

 

 

Compounding:

 

Flat Compounding

 

 

 

Compounding Dates:

 

The 1st day of each month, beginning June 1, 2012

 

 

 

Reset Dates:

 

The first day of each Compounding Period

 

2.                                        Other Provisions

 

(a)  Relationship Between the Parties.  Each party hereto represents to the
other as of the Trade Date that (absent a written agreement between the parties
that expressly imposes affirmative obligations to the contrary for this Swap
Transaction):

 

(i)  Non-Reliance.  It is acting for its own account, and it has made its own
independent decisions to enter into this Swap Transaction and as to whether this
Swap Transaction is appropriate or proper for it based upon its own judgment and
upon advice from such advisers as it has deemed necessary.  It is not relying on
any communication (written or oral) of the other party as investment advice or
as a recommendation to enter into this Swap Transaction, it being understood
that information and explanations related to the terms and conditions of this
Swap Transaction will not be considered investment advice or a recommendation to
enter into this Swap Transaction.  No communication (written or oral) received
from the other party will be deemed to be an assurance or guarantee as to the
expected results of this Swap Transaction.

 

(ii)  Assessment and Understanding.  It is capable of assessing the merits of
and understanding (on its own behalf or through independent professional
advice), and understands and accepts, the terms, conditions and risks of this
Swap Transaction.  It is also capable of assuming, and assumes, the risks of
this Swap Transaction.

 

3

--------------------------------------------------------------------------------


 

(iii)  Status of Parties.  The other party is not acting as a fiduciary for or
an adviser to it in respect of this Swap Transaction.

 

(b)  Customer Identification:  To help the government fight the funding of
terrorism and money-laundering activities, federal law requires SunTrust to
obtain, verify, and record certain identifying information about its customers. 
The Counterparty will need to provide to SunTrust its legal name, physical
address, date of birth, if applicable, and other identifying information,
including identifying documents, to assist in this verification process.

 

3.                                      Account Details noted below are to be
used for electronic funds transfer payments orders and instructions for payments
to SunTrust or to the Counterparty.

 

Payments to SunTrust

SunTrust Bank

ABA # 061000104

FBO:  Bond Wire Clearing

Account # 9088000095

Attn: Financial Risk Management, Operations

 

Payments to the Counterparty

Depository: Wells Fargo

Routing Number: 121000248

Favor of: Ferrellgas, LP

Account #451805xxxx

 

Counterparty shall ensure the accuracy of its payments orders and electronic
funds instructions.  If the payment orders and instructions inconsistently
describe the beneficiary, beneficiary’s bank, or any intermediary bank by name
and number, payment might be made by the intermediary or beneficiary’s bank on
basis of the number even if the number identifies a person or bank other than
the named beneficiary or bank.  Counterparty shall be responsible for any loss
associated with such inconsistency.

 

Please confirm that the foregoing correctly sets forth the terms of the Swap
Transaction by signing this Confirmation and immediately returning all its
pages via email or by fax (without a cover sheet) to 404-926-5827.

 

 

Accepted and Confirmed as of the date first written:

 

 

SUNTRUST BANK

FERRELLGAS, L.P.

 

 

 

 

By:

/s/ Rafeek Ghafur

 

By:

Ferrellgas, Inc.

 

Rafeek Ghafur

Its:

General Partner

 

Vice President

 

 

 

 

 

 

 

 

By:

/s/ J. Ryan VanWinkle

 

 

Name:

J. Ryan VanWinkle

 

 

Title:

EVP & CFO

 

4

--------------------------------------------------------------------------------


 

[g133641ku11i002.jpg]

 

303 Peachtree Street, N.E.

Center Code 3913

Atlanta, Georgia 30308

 

May 8, 2012

 

Confirmation of Swap Transaction

 

THIS LETTER AGREEMENT SHOULD BE REVIEWED, EXECUTED BY AN AUTHORIZED PERSON(S),
AND RETURNED IMMEDIATELY VIA EMAIL OR BY FAX TO 404-926-5827.

 

Mr. Alan C. Heitman

Vice President

Ferrellgas, L.P.

7500 College Blvd.

Suite 1000

Overland Park, KS  66210

Ph: 816-792-6879

alheitmann@ferrellgas.com

 

REF:                          161485

 

The purpose of this communication is to set forth the terms and conditions of
the Swap Transaction entered into between SunTrust Bank (“SunTrust”) and
Ferrellgas, L.P. (“Counterparty”) on the Trade Date specified below.  This
communication constitutes a “Confirmation” as referred to in the Agreement
specified below.

 

The definitions and provisions contained in the 2006 Definitions, as published
by the International Swaps and Derivatives Association, Inc. (the
“Definitions”), are incorporated into this Confirmation.  In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern.  This Confirmation supplements, forms a part of, and is subject to,
the ISDA Master Agreement between SunTrust and the Counterparty, dated as of
May 3, 2012, as amended and supplemented from time to time (the “Agreement”). 
All provisions contained in, or incorporated by reference into, the Agreement
will govern this Confirmation except as expressly modified below.

 

1.             The terms of the particular Swap Transaction to which this
Confirmation relates are as follows:

 

Notional Amount:

 

$140,000,000

 

 

 

Trade Date:

 

May 7, 2012

 

 

 

Effective Date:

 

May 9, 2012

 

--------------------------------------------------------------------------------


 

Termination Date:

 

May 1, 2021, with adjustment in accordance with the Modified Following Business
Day Convention for the Floating Rate Payer only, and subject to the following
terms:

 

SunTrust shall have the right at any time, from and including May 1, 2016 up to
the April 1, 2021, to notify the Counterparty of its desire to terminate this
Transaction, in whole but not in part, (the “Optional Early Termination”), which
notice may be given by telephone, to be followed by written confirmation of such
notice within one Business Day.  However, failure by SunTrust to provide written
notice does not affect the validity of the telephonic notice.  The date on which
the Optional Early Termination is to occur (the “Optional Termination Date”)
shall be determined by SunTrust and shall be any Business Day which is at least
thirty calendar days after the date on which the Counterparty has been notified
of such Optional Early Termination. The Optional Termination Date shall be
deemed an Early Termination Date and the amount payable in respect of such Early
Termination Date shall be the net of (i) the amount determined in accordance
with the table below and (ii) unpaid accrued interest from the last Period End
Date to but excluding the Optional Termination Date.  This amount shall be
payable by SunTrust or by the Counterparty on the Optional Termination Date.

 

Optional Termination Date

 

Fee to Counterparty

 

 

 

 

 

May 1, 2016 through (but excluding) May 1, 2017

 

$

4,550,000

 

May 1, 2017 through (but excluding) May 1, 2018

 

$

3,033,800

 

May 1, 2018 through (but excluding) May 1, 2019

 

$

1,516,200

 

May 1, 2019 to the Termination Date

 

$

0

 

 

Business Days:

 

New York and London

 

 

 

Calculation Agent:

 

SunTrust

 

 

 

Fixed Amounts

 

 

 

 

 

Fixed Rate Payer:

 

SunTrust

 

 

 

Fixed Rate Payer Payment Dates:

 

The 1st day of each November and May, beginning November 1, 2012, through and
including the Termination Date, subject to adjustment in accordance with the
Modified Following Business Day Convention

 

 

 

Fixed Rate:

 

6.50% per annum

 

 

 

Fixed Rate Day Count Fraction:

 

30/360

 

 

 

 

 

 

Adjustment to Period End Dates:

 

Inapplicable

 

 

 

Floating Amounts

 

 

 

 

 

Floating Rate Payer:

 

Counterparty

 

2

--------------------------------------------------------------------------------


 

Floating Rate Payer Payment Dates:

 

The 1st day of each November and May, beginning November 1, 2012, through and
including the Termination Date, subject to adjustment in accordance with the
Modified Following Business Day Convention

 

 

 

Floating Rate Option:

 

USD-LIBOR-BBA

 

 

 

Designated Maturity:

 

1 Month

 

 

 

Floating Rate for initial Calculation Period:

 

0.238750% per annum (exclusive of spread)

 

 

 

Floating Rate Day Count Fraction:

 

Actual/360

 

 

 

Spread:

 

Plus 4.715% per annum

 

 

 

Adjustment to Period End Dates:

 

Applicable

 

 

 

Compounding:

 

Flat Compounding

 

 

 

Compounding Dates:

 

The 1st day of each month, beginning June 1, 2012

 

 

 

Reset Dates:

 

The first day of each Compounding Period

 

2.                                        Other Provisions

 

(a)  Relationship Between the Parties.  Each party hereto represents to the
other as of the Trade Date that (absent a written agreement between the parties
that expressly imposes affirmative obligations to the contrary for this Swap
Transaction):

 

(i)  Non-Reliance.  It is acting for its own account, and it has made its own
independent decisions to enter into this Swap Transaction and as to whether this
Swap Transaction is appropriate or proper for it based upon its own judgment and
upon advice from such advisers as it has deemed necessary.  It is not relying on
any communication (written or oral) of the other party as investment advice or
as a recommendation to enter into this Swap Transaction, it being understood
that information and explanations related to the terms and conditions of this
Swap Transaction will not be considered investment advice or a recommendation to
enter into this Swap Transaction.  No communication (written or oral) received
from the other party will be deemed to be an assurance or guarantee as to the
expected results of this Swap Transaction.

 

(ii)  Assessment and Understanding.  It is capable of assessing the merits of
and understanding (on its own behalf or through independent professional
advice), and understands and accepts, the terms, conditions and risks of this
Swap Transaction.  It is also capable of assuming, and assumes, the risks of
this Swap Transaction.

 

(iii)  Status of Parties.  The other party is not acting as a fiduciary for or
an adviser to it in respect of this Swap Transaction.

 

3

--------------------------------------------------------------------------------


 

(b)  Customer Identification:  To help the government fight the funding of
terrorism and money-laundering activities, federal law requires SunTrust to
obtain, verify, and record certain identifying information about its customers. 
The Counterparty will need to provide to SunTrust its legal name, physical
address, date of birth, if applicable, and other identifying information,
including identifying documents, to assist in this verification process.

 

3.                                      Account Details noted below are to be
used for electronic funds transfer payments orders and instructions for payments
to SunTrust or to the Counterparty.

 

Payments to SunTrust

SunTrust Bank

ABA # 061000104

FBO:  Bond Wire Clearing

Account # 9088000095

Attn: Financial Risk Management, Operations

 

Payments to the Counterparty

Depository: Wells Fargo

Routing Number: 121000248

Favor of: Ferrellgas, LP

Account #451805xxxx

 

Counterparty shall ensure the accuracy of its payments orders and electronic
funds instructions.  If the payment orders and instructions inconsistently
describe the beneficiary, beneficiary’s bank, or any intermediary bank by name
and number, payment might be made by the intermediary or beneficiary’s bank on
basis of the number even if the number identifies a person or bank other than
the named beneficiary or bank.  Counterparty shall be responsible for any loss
associated with such inconsistency.

 

Please confirm that the foregoing correctly sets forth the terms of the Swap
Transaction by signing this Confirmation and immediately returning all its
pages via email or by fax (without a cover sheet) to 404-926-5827.

 

 

Accepted and Confirmed as of the date first written:

 

 

SUNTRUST BANK

FERRELLGAS, L.P.

 

 

 

 

By:

/s/ Rafeek Ghafur

 

By:

Ferrellgas Inc.

 

Rafeek Ghafur

Its:

General Partner

 

Vice President

 

 

 

 

 

 

 

 

By:

/s/ J. Ryan VanWinkle

 

 

Name:

J. Ryan VanWinkle

 

 

Title:

EVP & CFO

 

4

--------------------------------------------------------------------------------


 

[g133641ku11i002.jpg]

 

303 Peachtree Street, N.E.

Center Code 3913

Atlanta, Georgia 30308

 

May 8, 2012

 

Confirmation of Swap Transaction

 

THIS LETTER AGREEMENT SHOULD BE REVIEWED, EXECUTED BY AN AUTHORIZED
PERSON(S), AND RETURNED IMMEDIATELY VIA EMAIL OR BY FAX TO 404-926-5827

 

Alan C. Heitman

Vice President

Ferrellgas, L.P.

7500 College Blvd.

Suite 1000

Overland Park, KS 66210

Ph#: 816-792-6879

Email: alheitmann@ferrellgas.com

REF: 165366

 

The purpose of this communication is to set forth the terms and conditions of
the Swap Transaction entered into between SunTrust Bank (“SunTrust”) and
Ferrellgas, L.P. (“Counterparty”) on the Trade Date specified below.  This
communication constitutes a “Confirmation” as referred to in the Agreement
specified below.

 

The definitions and provisions contained in the 2006 Definitions, as published
by the International Swaps and Derivatives Association, Inc. (the
“Definitions”), are incorporated into this Confirmation.  In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern.  This Confirmation supplements, forms a part of, and is subject to,
the ISDA Master Agreement between SunTrust and the Counterparty, dated as of
May 3, 2012, as amended and supplemented from time to time (the “Agreement”). 
All provisions contained in, or incorporated by reference into, the Agreement
will govern this Confirmation except as expressly modified below.

 

1. The terms of the particular Swap Transaction to which this Confirmation
relates are as follows:

 

Notional Amount:

 

See attached Schedule A

 

 

 

Trade Date:

 

May 7, 2012

 

 

 

Effective Date:

 

August 1, 2015

 

 

 

Termination Date:

 

August 1, 2018, with adjustment in accordance with the Modified Following
Business Day Convention

 

 

 

Business Days:

 

New York

 

 

 

Calculation Agent:

 

SunTrust

 

--------------------------------------------------------------------------------


 

Fixed Amounts:

 

 

 

 

 

Fixed Rate Payer:

 

Counterparty

 

 

 

Fixed Rate Payer Payment Dates:

 

The 1st day of each month, commencing September 1, 2015, through and including
the Termination Date, subject to adjustment in accordance with the Modified
Following Business Day convention

 

 

 

Fixed Rate:

 

1.95000% per annum

 

 

 

Fixed Rate Day Count Fraction:

 

Actual/360

 

 

 

Adjustment to Period End Dates:

 

Applicable

 

 

 

Floating Amounts:

 

 

 

 

 

Floating Rate Payer:

 

SunTrust

 

 

 

Floating Rate Payer Payment Dates:

 

The 1st day of each month, commencing September 1, 2015, through and including
the Termination Date, subject to adjustment in accordance with the Modified
Following Business Day convention

 

 

 

Floating Rate Option:

 

USD-LIBOR-BBA

 

 

 

Designated Maturity:

 

1 Month

 

 

 

Floating Rate for initial Calculation Period:

 

To be determined

 

 

 

Floating Rate Day Count Fraction:

 

Actual/360

 

 

 

Spread:

 

Inapplicable

 

 

 

Adjustment to Period End Dates:

 

Applicable

 

 

 

Reset Dates:

 

The first day of each Calculation Period

 

2. Other Provisions

 

(a) Relationship Between the Parties. Each party hereto represents to the other
as of the Trade Date that (absent a written agreement between the parties that
expressly imposes affirmative obligations to the contrary for this Swap
Transaction):

 

--------------------------------------------------------------------------------


 

(i) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into this Swap Transaction and as to whether this
Swap Transaction is appropriate or proper for it based upon its own judgment and
upon advice from such advisers as it has deemed necessary. It is not relying on
any communication (written or oral) of the other party as investment advice or
as a recommendation to enter into this Swap Transaction, it being understood
that information and explanations related to the terms and conditions of this
Swap Transaction will not be considered investment advice or a recommendation to
enter into this Swap Transaction. No communication (written or oral) received
from the other party will be deemed to be an assurance or guarantee as to the
expected results of this Swap Transaction.

 

(ii) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of this Swap
Transaction. It is also capable of assuming, and assumes, the risks of this Swap
Transaction.

 

(iii) Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of this Swap Transaction.

 

(b) Customer Identification: To help the government fight the funding of
terrorism and money-laundering activities, federal law requires SunTrust to
obtain, verify, and record certain identifying information about its customers.
The Counterparty will need to provide to SunTrust its legal name, physical
address, date of birth, if applicable, and other identifying information,
including identifying documents, to assist in this verification process.

 

3. Account Details noted below are to be used for electronic funds transfer
payments orders and instructions for payments to SunTrust or to the
Counterparty.

 

Payments to SunTrust:

SunTrust Bank

ABA# 061000104

FBO: Bond Wire Clearing

Account# 9088000095

Attn: Financial Risk Management, Operations

 

Payments to Counterparty:

Depository: Wells Fargo

Routing Number: 121000248

Favor of: Ferrellgas, LP

Account #451805xxxx

 

Counterparty shall ensure the accuracy of its payments orders and electronic
funds instructions.  If the payment orders and instructions inconsistently
describe the beneficiary, beneficiary’s bank, or any intermediary bank by name
and number, payment might be made by the intermediary or beneficiary’s bank on
basis of the number even if the number identifies a person or bank other than
the named beneficiary or bank.  Counterparty shall be responsible for any loss
associated with such inconsistency.

 

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of the Swap
Transaction by signing this Confirmation and immediately returning all its
pages via email or by fax (without a cover sheet) to 404-926-5827.

 

 

Accepted and Confirmed as of the date first written:

 

 

SUNTRUST BANK

FERRELLGAS, L.P.

 

 

 

 

By:

/s/ Rafeek Ghafur

 

By:

Ferrellgas, Inc.

 

Rafeek Ghafur

Its:

General Partner

 

Vice President

 

 

 

 

 

 

 

 

By:

/s/ J. Ryan VanWinkle

 

 

Name:

J. Ryan VanWinkle

 

 

Title:

EVP & CFO

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Period Begin Dates

 

Period End Dates

 

Notional Amount

 

 

 

 

 

 

 

August 1, 2015

 

September 1, 2015

 

175,000,000.00

 

September 1, 2015

 

October 1, 2015

 

175,000,000.00

 

October 1, 2015

 

November 2, 2015

 

175,000,000.00

 

November 2, 2015

 

December 1, 2015

 

175,000,000.00

 

December 1, 2015

 

January 4, 2016

 

175,000,000.00

 

January 4, 2016

 

February 1, 2016

 

175,000,000.00

 

February 1, 2016

 

March 1, 2016

 

175,000,000.00

 

March 1, 2016

 

April 1, 2016

 

175,000,000.00

 

April 1, 2016

 

May 2, 2016

 

175,000,000.00

 

May 2, 2016

 

June 1, 2016

 

175,000,000.00

 

June 1, 2016

 

July 1, 2016

 

175,000,000.00

 

July 1, 2016

 

August 1, 2016

 

175,000,000.00

 

August 1, 2016

 

September 1, 2016

 

175,000,000.00

 

September 1, 2016

 

October 3, 2016

 

175,000,000.00

 

October 3, 2016

 

November 1, 2016

 

175,000,000.00

 

November 1, 2016

 

December 1, 2016

 

175,000,000.00

 

December 1, 2016

 

January 3, 2017

 

175,000,000.00

 

January 3, 2017

 

February 1, 2017

 

175,000,000.00

 

February 1, 2017

 

March 1, 2017

 

175,000,000.00

 

March 1, 2017

 

April 3, 2017

 

175,000,000.00

 

April 3, 2017

 

May 1, 2017

 

175,000,000.00

 

May 1, 2017

 

June 1, 2017

 

175,000,000.00

 

June 1, 2017

 

July 3, 2017

 

175,000,000.00

 

July 3, 2017

 

August 1, 2017

 

175,000,000.00

 

August 1, 2017

 

September 1, 2017

 

100,000,000.00

 

September 1, 2017

 

October 2, 2017

 

100,000,000.00

 

October 2, 2017

 

November 1, 2017

 

100,000,000.00

 

November 1, 2017

 

December 1, 2017

 

100,000,000.00

 

December 1, 2017

 

January 2, 2018

 

100,000,000.00

 

January 2, 2018

 

February 1, 2018

 

100,000,000.00

 

February 1, 2018

 

March 1, 2018

 

100,000,000.00

 

March 1, 2018

 

April 2, 2018

 

100,000,000.00

 

April 2, 2018

 

May 1, 2018

 

100,000,000.00

 

May 1, 2018

 

June 1, 2018

 

100,000,000.00

 

June 1, 2018

 

July 2, 2018

 

100,000,000.00

 

July 2, 2018

 

August 1, 2018

 

100,000,000.00

 

 

--------------------------------------------------------------------------------